Exhibit 10.5

 

PPM Loan No. 0708301

 

LOAN ASSUMPTION AGREEMENT

 

by and between

 

JACKSON NATIONAL LIFE INSURANCE COMPANY, as Lender

 

and

 

INLAND DIVERSIFIED CHARLOTTE PERIMETER WOODS,L.L.C., as Borrower

 

Date:  As of June 1, 2011

 

Project: PERIMETER WOODS SHOPPING CENTER, CHARLOTTE, NC

 

--------------------------------------------------------------------------------


 

LOAN ASSUMPTION AGREEMENT

 

This Agreement is made as of the date set forth on the preceding cover page by
and between the Borrower and Lender described on such page.

 

RECITALS

 

A.            Borrower is purchasing the Land and the Improvements (both
hereafter defined).

 

B.            Pursuant to the Application/Commitment (hereafter defined),
Borrower has applied to Lender to assume the existing Loan (hereafter defined)
secured by the Land and Improvements, and Lender has agreed to permit the
assumption of the Loan on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.                                      DEFINED TERMS.  The following terms,
together with the terms and provisions set forth on Exhibit B hereto, as used
herein shall have the following meanings:

 

Affiliated Party:  (i) if Borrower or any Affiliated Party is a general or
limited partnership, the general partners thereof and any person or entity
directly or indirectly controlling any general partner thereof; (ii) if Borrower
or any Affiliated Party is a joint venture, its joint venture partners and any
person or entity directly or indirectly controlling any joint venture partner
thereof; (iii) if Borrower is a corporation or limited liability company, any
person or entity directly or indirectly controlling Borrower; (iv) each
Indemnitor; (v) Guarantor; (vi) insert other entities or persons for which the
definition of Affiliated Party is appropriate.

 

Agreement:  This Loan Assumption Agreement, as originally executed or as may be
hereafter supplemented or amended from time to time in writing.

 

Application/Commitment:  The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

 

Appraisal:  An appraisal prepared by a member of a national appraisal
organization that has adopted the Uniform Standards of Professional Appraisal
Practice (USPAP) established by the Appraisal Standards Board of the Appraisal
Foundation.  The appraiser shall use assumptions and limiting conditions
established by Lender, and the appraisal shall be in conformity with Lender’s
appraisal guidelines and the requirements of the Application/Commitment.

 

Assumption:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

 

Borrower:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

 

2

--------------------------------------------------------------------------------


 

Building Laws:  All federal, state and local laws, statutes, regulations, codes,
ordinances, orders, rules and requirements applicable to the development,
construction, use, operation, management and maintenance of the Project,
including without limitation, all access, building, zoning, planning,
subdivision, fire, traffic, safety, health, labor, discrimination, Hazardous
Materials Laws, shoreline, flood plain laws, regulations and ordinances,
including, without limitation, all applicable requirements of the Fair Housing
Act of 1988, as amended, the Americans with Disabilities Act of 1990, as
amended, and all orders or decrees of any court adopted or enacted with respect
thereto applicable to the Project, as any of the same may from time to time be
amended, modified or supplemented.

 

Cash Collateral Account:  The meaning set forth in Section 8.3 of this
Agreement.

 

Consenting Party:  Each person required to execute a consent to any assignment
of Service Agreements or Permits.

 

Default:  Any event which, if it were to continue uncured, would, with notice or
lapse of time or both, constitute an Event of Default (as such term is defined
in Section 7.1 of this Agreement).

 

Default Rate:  The default interest rate specified in the Note.

 

Environmental Indemnity Agreement:  The Environmental Indemnity Agreement
described in Section 2.2 of this Agreement, executed by Borrower and Indemnitor,
as originally executed or as may be hereafter supplemented or amended from time
to time in writing.

 

Environmental Report:  The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

 

Escrow Account:  The meaning set forth in Section 3.1(a) of this Agreement.

 

Executive Order and Patriot Act:  Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and Public Law
107-56, known as the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot
Act”).

 

ERISA:  Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

 

Event of Default:  The meaning set forth in Section 7.1 of this Agreement.

 

Foreclosure Conveyance:  Any conveyance of the Project by foreclosure of the
Security Instrument, exercise of a power of sale under the Security Instrument
or conveyance in lieu of foreclosure.

 

Governmental Approvals:  All consents, licenses and permits and all other
authorizations or approvals relating to the use and operation of the Project.

 

3

--------------------------------------------------------------------------------


 

Governmental Authority:  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Hazardous Materials:  (i) Any substance, material, waste, solid, liquid, gas,
odor or form of energy, from whatever source, that is subject to or regulated by
any current or future Hazardous Materials Law; (ii) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutant,” “contaminant” or “solid waste” in any Hazardous
Materials Law; (iii) mold, fungi or other similar substance, and (iv) more
specifically, but not by way of limitation, (a) any substance now or in the
future designated pursuant to Section 311(b)(2)(A) of the Clean Water Act, as
amended, 33 U.S.C. 1321(b)(2)(A); (b) any toxic pollutant listed under
Section 307(a) of the Clean Water Act, 33 U.S.C. 1317; (c) any “hazardous
substance” or “pollutant or contaminant” as defined in Sections 101(14) and
101(33) of the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601(14) & 9601(33); (d) any element, compound, mixture, solution
or substance designated pursuant to Section 102 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9602;
(e) petroleum, including crude oil or any fraction thereof; (f) any hazardous
waste having the characteristics identified under or listed pursuant to the
Solid Waste Disposal Act, as amended, 42 U.S.C. 6921 et seq.; (g) any material
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (h) any hazardous
air pollutant listed under Section 112 of the Clean Air Act, 42 U.S.C. 7412;
(i) and any imminently hazardous chemical substance or mixture for which the
Administrator of the Environmental Protection Agency has taken action pursuant
to Section 7 of the Toxic Substances Control Act, 15 U.S.C. 2606; (j) any
substance, the presence of which causes or threatens to cause a nuisance on the
Project or a nuisance or trespass to real estate in the vicinity of the Project;
(k) polychlorinated biphenyls; (l) underground storage tanks; (m) asbestos and
asbestos containing materials (whether friable or non friable); (n) atmospheric
radon at indoor concentrations exceeding 4 picoCuries per cubic liter; and
(o) urea formaldehyde and related substances.  Notwithstanding the foregoing,
the term “Hazardous Materials” does not include (A) a substance used in the
cleaning and maintenance of the Project, if the quantity and manner of its use
are customary, prudent, and do not violate applicable Laws, or (B) automotive
motor oil in immaterial quantities, if leaked from vehicles in the ordinary
course of the operation of the Project and cleaned up in accordance with
reasonable property management procedures and in a manner that violates no
applicable Laws.

 

Hazardous Materials Claims:  Any and all investigation, enforcement, cleanup,
removal, assessment, remedial or other governmental or regulatory action,
agreement or order threatened, instituted or completed pursuant to any Hazardous
Materials Law, together with any and all claims made or threatened by any
governmental entity or other third party against Borrower, Lender or the
Project, for indemnification, damage, contribution, cost recovery, compensation,
loss or injury resulting from any actual, proposed or threatened use, storage,
holding, existence, release (including any spilling, leaking, pumping, pouring,
emitting, emptying, dumping, disposing into the environment and the continuing
migration into or through soil, surface water, or groundwater),

 

4

--------------------------------------------------------------------------------


 

emission, discharge, generation, processing, abatement, removal, disposition,
handling or transportation to or from the Project of any Hazardous Materials,
including, without limitation, the movement or migration of any Hazardous
Material from surrounding property or groundwater in, into or onto the Project
and any residual Hazardous Material contamination on or under the Project.

 

Hazardous Materials Laws:  Any federal, state or local statute, regulation,
rule, code, ordinance, common law or requirement of any governmental or quasi
governmental authority regulating, relating to, or imposing obligations,
liability, or standards of conduct concerning pollution, natural resources,
wetlands, protection of human health, protection of the environment, industrial
hygiene, Hazardous Materials (as defined herein), the manufacture, production,
processing, distribution, use, treatment, storage, discharge, disposal,
transport or handling of Hazardous Materials or the environmental conditions on,
under or about the Project.  The term “Hazardous Materials Laws” shall include,
without limitation, any common law of nuisance or trespass, any law or
regulation relating to emissions, discharges, releases or threatened releases of
Hazardous Materials into the environment (including without limitation, ambient
air, indoor air, surface water, groundwater, land surface or subsurface strata).

 

Improvements:  The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

 

Include or including:  Including but not limited to.

 

Indemnification Agreement:  The Indemnification Agreement described in
Section 2.2 of this Agreement, executed by Indemnitor, as originally executed or
as may be hereafter supplemented or amended from time to time in writing.

 

Indemnified Parties:  The meaning set forth in Section 3.19 of this Agreement.

 

Indemnitor:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

 

Internal Revenue Code:  The Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder from time to time.

 

Land:  The land legally described in Exhibit A hereto.

 

Laws:  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction, as any of the same may
from time to time be amended, modified or supplemented.

 

Lender:  Jackson National Life Insurance Company, an affiliate of PPM
Finance, Inc., and PPM Finance, Inc., on behalf of and acting as the investment
advisor and authorized representative for the Lender.

 

LLC:  The meaning set forth in Section 3.20(c) of this Agreement.

 

5

--------------------------------------------------------------------------------


 

Loan:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

 

Loan Documents:  This Agreement, the Environmental Indemnity, the
Indemnification Agreement, the Security Instrument, the Note, the other
documents and instruments listed in Section 2.2 of this Agreement, and all other
documents and instruments given to Lender from time to time in connection with
or to secure the Loan, as originally executed or as any of the same may be
hereafter supplemented or amended from time to time, in writing.

 

Loan Fees:  The meaning set forth in Section 3.24 of this Agreement.

 

Loan Maturity:  Maturity Date (as defined in the Note).

 

Loan Opening Date:  The date of the initial disbursement of the Loan.

 

Mortgage Correspondent:  As of the Loan Opening Date, the Mortgage Correspondent
is the group that will service the Loan for Lender post-closing and has the
meaning set forth on Exhibit B attached hereto and incorporated herein by
reference.

 

Note:  The mortgage note described in Section 2.2 of this Agreement, as
originally executed or as may be hereafter supplemented or amended from time to
time in writing.

 

Permits:  All building permits, governmental permits, licenses, variances,
conditional or special use permits, and other authorizations now or hereafter
issued in connection with the construction, development ownership, operation or
use of the Project, to the fullest extent that the same or any interest therein
may be legally assigned by Borrower, together with any use permits or licenses
issued to any tenant or other user of the Project (to the extent that Borrower
has an interest in such permit or license).

 

Permitted Exceptions:  (i) The lien of taxes and assessments not yet due and
payable and (ii) those matters of public record listed as special exceptions in
the Lender’s title insurance policy insuring the priority of the Security
Instrument.

 

PPM Finance, Inc.:  The investment advisor and authorized representative and
affiliate of Lender.

 

Proceedings The meaning set forth in Section 9.14 of this Agreement.

 

Project:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

 

Qualified Property Manager:  Either (i) a financially sound, professional
property management company, experienced in managing properties similar in type
and quality to the Project, and which is one of the top three institutional
property management companies in the real estate market where the Project is
located, based on the square

 

6

--------------------------------------------------------------------------------


 

footage of space under its management or (ii) another property management
company approved in writing by the Lender.

 

Real Property:  That portion of the Project constituting real property.

 

Reciprocal Easement Agreement:  The meaning set forth on Exhibit B attached
hereto and incorporated herein by reference.

 

Recourse Events:  The meaning set forth in Section 9.18 of this Agreement.

 

Remedial Work:  The meaning set forth in Section 3.28(c) of this Agreement.

 

Rent Roll:  The meaning set forth in Section 4.5 of this Agreement.

 

Security Instrument:  The Deed of Trust, Mortgage, Security Deed, Deed To Secure
Debt or similar instrument described in Section 2.2 of this Agreement, as
originally executed or as may be hereafter supplemented or amended from time to
time in writing.

 

Service Agreements:  (i) all agreements heretofore or hereafter entered into
relating to the construction, ownership, operation or use of the Project; (ii) 
any and all present and future amendments, modifications, supplements, and
addenda to any of the items described in clause (i), above; and (iii) any and
all guarantees, warranties and other undertakings (including payment and
performance bonds) heretofore or hereafter entered into or delivered with
respect to any of the items described in clause (i), above.

 

Single-Member LLC:  The meaning set forth in Section 3.20(c) of this Agreement.

 

Special Member:  The meaning set forth in Section 3.20(c) of this Agreement.

 

Title Insurer:  The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

 

Defined terms may be used in the singular or the plural.  When used in the
singular preceded by “a,” “an,” or “any,” such term shall be taken to indicate
one or more members of the relevant class.  When used in the plural, such term
shall be taken to indicate all members of the relevant class.

 

2.                                      TERMS OF LOAN AND DOCUMENTS.

 

2.1                               Agreement to Assume and Permit Assumption of
Loan.  Subject to all of the terms, provisions and conditions set forth in this
Agreement, Lender agrees to permit Borrower to assume and Borrower agrees to
assume the Loan.  Borrower agrees to assume all responsibilities and obligations
under and pay all indebtedness evidenced and secured by the Loan Documents in
accordance with the terms thereof.

 

7

--------------------------------------------------------------------------------


 

2.2                               Loan Assumption Documents.  In consideration
of Lender’s entry into this Agreement and Lender’s agreement to make the Loan,
Borrower agrees that it will, in sufficient time for review by Lender and its
counsel prior to the Loan Opening Date, execute and deliver or cause to be
executed and delivered to Lender the following documents and instruments in form
and substance acceptable to Lender:

 

(a)           An Assumption and Modification Agreement (the “Assumption
Agreement”)   pursuant to which Borrower assumes the existing Loan and the
obligations of the Borrower under the Security Instrument and agrees to certain
modifications to the Loan Documents;

 

(b)           A security agreement granting Lender a security interest in all
personal property, tangible and intangible, owned or hereafter acquired by
Borrower and relating to operation or maintenance of the Project, including bank
accounts, accounts receivable, all escrow, impound or reserve accounts required
in the Loan Documents, and other intangible property, which agreement may be
combined with the Security Instrument;

 

(c)           Uniform Commercial Code financing statements, in duplicate, naming
Borrower as debtor and Lender as secured party with respect to all of the
personal property;

 

(d)           An indemnity agreement with respect to certain matters including
environmental covenants (the “Environmental Indemnity”);

 

(e)           An indemnity agreement with respect to certain matters excluded
from the non-recourse provisions of the Loan Documents, executed by Indemnitor
(the “Indemnification Agreement”); and

 

(f)            Such other papers and documents as may be required by the
Application/Commitment or this Agreement or as Lender may reasonably require.

 

2.3                               Terms of the Assumption of the Loan.

 

(a) At the time of the Assumption, Borrower will pay down the Loan balance to
$39,390,000.00, and pay an Assumption fee equal to one-half of one percent
(0.5%) of the actual Loan balance at the time of the Assumption, and a
prepayment premium equal to one percent (1%) of the prepayment made to pay down
the Loan at the time of the Assumption;

 

(b)  Within 12 months after the closing of the Assumption of the Loan, Borrower
will make a second prepayment, sufficient in amount to reduce the Loan balance
to $33,330,000.00, together with a prepayment premium equal to one-half of one
percent (0.5%) of the prepayment being made:

 

(c)  From the date of the Assumption to the date of the second paydown of the
Loan balance, the monthly Loan payments will be calculated based upon the
$39,390,000.00 Loan balance, the Note rate of 6.02%, and an amortization period
of 360 months, less the number of months equal to the number of monthly
principal and interest installments that have been made between August 27, 2008
and the date of the Assumption;

 

8

--------------------------------------------------------------------------------


 

(d)                                 After the Loan balance is paid down to
$33,330,000, the monthly payments will be interest only in the amount of
$167,205.50 per month;

 

(e)                                  Except as specifically modified by this
Assumption Loan Agreement and by the Assumption and Modification Agreement, the
terms of the Note shall remain in full force and effect; and

 

(f)                                    The outstanding principal balance, all
accrued and unpaid interest and all other sums due and payable under the Note or
other Loan Documents, if not sooner paid, shall be paid in full at Loan
Maturity.

 

2.4                               Prepayments.  Borrower shall have no right to
make prepayments of the Loan in whole or in part except in accordance with the
terms of the Note and this Agreement.

 

2.5                               Conditions to Assumption.  Borrower agrees to
perform and satisfy all conditions precedent to the disbursement of the Loan set
forth in the Application/Commitment and this Agreement.

 

3.                                      BORROWER’S COVENANTS.  Borrower further
covenants and agrees with Lender as follows:

 

3.1                               Escrow Deposits.

 

(a)                                  Borrower shall deposit monthly with Lender
or its Mortgage Correspondent a sum equal to one-twelfth (1/12th) of the amount
estimated by Lender or its Mortgage Correspondent to be required to pay, at
least thirty (30) days prior to their respective due dates, annual property
taxes, assessments, and insurance premiums for the Project (the “Escrow
Account”).  Lender shall not pay interest on or segregate the Escrow Account
unless required to do so under applicable Laws.  If Lender is required to
segregate the Escrow Account, Borrower shall (1) execute such documents as
Lender, in its sole discretion, deems necessary to perfect its security interest
in the Escrow Account and (2) pay the costs of setting-up and maintaining the
Escrow Account.  At closing, Lender will determine the amount of the initial
deposit that must be made by the Borrower to the Escrow Account at closing; and

 

(b)                                 The Escrow Account is hereby pledged as
additional security for the Loan and shall be held to be irrevocably applied for
the purposes for which made hereunder and shall not be subject to the direction
or control of Borrower; provided, however, that neither Lender, Mortgage
Correspondent nor any depository holding such funds shall be liable for any
failure to apply to the payment of taxes, assessments, ground rent or insurance
premiums any amount so deposited unless:  (i) Borrower shall have requested
Lender, Mortgage Correspondent or said depository in writing to make application
of such funds to the payment of the particular taxes, assessments, ground rent
or insurance premiums as the case may be, accompanied by the bills therefor,
(ii) there shall exist no Default or Event of Default hereunder or under any of
the Loan Documents, (iii) there are sufficient funds in the Escrow Account to
pay the particular taxes, assessments, ground rent or insurance premiums, and
(iv) following payment of such taxes, assessments,

 

9

--------------------------------------------------------------------------------


 

ground rent or insurance premiums, the Escrow Account will be “in balance” in
the reasonable opinion of Lender.

 

3.2                               Payment of Taxes.  Borrower shall pay all real
estate taxes, assessments and charges of every kind upon the Project before the
same become delinquent and, upon request of Lender, Borrower shall furnish
Lender evidence of such payment; provided, however, that Borrower shall have the
right to pay any such tax, assessment or charge under protest or to otherwise
contest any such tax, assessment or charge but only if (i) such contest has the
effect of preventing the collection of such tax, assessment or charge so
contested and also preventing the sale or forfeiture of the Project or any part
thereof or any interest therein, (ii) Borrower has notified Lender in writing in
advance of its intent to contest such tax, assessment or charge, and (iii)
Borrower has deposited security in form and amount satisfactory to Lender, in
its sole judgment, and increases the amount of such security so deposited
promptly after Lender’s request therefor.  If Borrower shall fail to commence
such contest or, having commenced such contest, and having deposited such
security required by Lender for its full amount, shall thereafter fail to
prosecute such contest in good faith or with due diligence, or, upon adverse
conclusion of any such contest, shall fail to pay the tax, assessment or charge
so contested, Lender may at its election (but shall not be required to), pay and
discharge any such tax, assessment or charge, and any interest or penalty
thereon, and any amounts so expended by Lender shall be deemed to constitute
disbursements of the Loan proceeds hereunder (even if the total amount of
disbursements would exceed the face amount of the Note), and shall bear interest
from the date expended at the Default Rate and be payable with such interest
upon demand.  Lender in making any payment hereby authorized relating to any
tax, assessment or charge, may do so according to any bill, statement or
estimate procured from the appropriate public office without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, charge, sale, forfeiture, tax lien or title or claim thereof.

 

3.3                               Maintenance of Insurance.

 

(a)                                  Insurance Coverage Requirements:  Borrower
shall maintain insurance coverage as contained in the Application/Commitment and
as attached hereto and made a part hereof as Exhibit E.

 

(b)                                 No Other Insurance.  Borrower shall not take
out separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained hereunder unless Lender is included thereon
under a standard, non-contributory Lender clause acceptable to Lender.  Borrower
shall immediately notify Lender whenever any such separate insurance is taken
out and shall promptly deliver to Lender the original policy or policies of such
insurance.

 

(c)                                  Lender’s Right to Obtain Insurance: 
Notwithstanding this Section 3.3, upon an Event of Default under this Agreement
or a Default under any of the other Loan Documents, Lender or Mortgage
Correspondent shall have the right (but not the obligation) to place and
maintain insurance required to be placed and maintained by Borrower hereunder,
and use funds on deposit in the Escrow Account for the payment of insurance to
pay for same.  Any additional amounts expended therefor shall constitute
additional disbursements of Loan proceeds (even if the total amount of
disbursements

 

10

--------------------------------------------------------------------------------


 

would exceed the face amount of the Note), and shall bear interest from the date
expended at the Default Rate and be payable together with such interest upon
demand.

 

3.4                               Mechanics’ Liens and Contest Thereof. 
Borrower will not suffer or permit any mechanics’ lien claims to be filed or
otherwise asserted against the Project and will promptly discharge the same if
any claims for lien or any proceedings for the enforcement thereof are filed or
commenced; provided, however, that Borrower shall have the right to contest in
good faith and with due diligence the validity of any such lien or claim upon
furnishing to the Title Insurer such security or indemnity as it may require to
induce the Title Insurer to insure against all such claims, liens or
proceedings.

 

3.5                               Settlement of Mechanics’ Lien Claims.  If
Borrower shall fail promptly to discharge any mechanics’ lien claim filed or
otherwise asserted or to contest any such claims and give security or indemnity
in the manner provided in Section 3.4 hereof, or, having commenced to contest
the same, and having given such security or indemnity, shall thereafter fail to
prosecute such contest in good faith or with due diligence, or fail to maintain
such indemnity or security so required by the Title Insurer for its full amount,
or, upon adverse conclusion of any such contest, shall fail to cause any
judgment or decree to be satisfied and lien to be promptly released, then, and
in any such event, Lender may, at its election (but shall not be required to): 
(i) procure the release and discharge of any such claim and any judgment or
decree thereon, without inquiring into or investigating the amount, validity or
enforceability of such lien or claim, and (ii) effect any settlement or
compromise of the same, or may furnish such security or indemnity to the Title
Insurer, and any amounts expended by Lender in doing so, including premiums paid
or security furnished in connection with the issuance of any surety company
bonds, shall be deemed to constitute disbursements of the Loan proceeds
hereunder (even if the total amount of disbursements would exceed the face
amount of the Note), and shall bear interest from the date expended at the
Default Rate and be payable together with such interest upon demand.

 

3.6                               Maintenance, Repair and Restoration of
Improvements.  Borrower shall (i) promptly repair, restore or rebuild any
Improvements which may become damaged or be destroyed; and (ii) keep the
Improvements in good condition and repair, without waste.

 

3.7                               Leases and Lease Reports.  Except for leases
for less than five thousand (5,000) square feet written at commercially
reasonable terms and conditions,  Borrower shall not enter into, modify, amend,
waive any material provision of, terminate or cancel any lease(s) of space in
the Project without the prior written consent of Lender.  Borrower shall submit
each and every proposed lease for areas of greater than five thousand square
feet to Lender and Mortgage Correspondent for their prior written consent, all
as more particularly set out in Exhibit B, attached hereto.  All lessees shall
be required, at Lender’s election, to execute estoppel certificates and
subordination, non-disturbance and attornment agreements in form and substance
satisfactory to Lender.  Within thirty (30) days following the end of each year,
Borrower shall deliver to Lender and Mortgage Correspondent a report showing the
status of the leasing of space in the Project certified by Borrower.  Such
report shall include information on the amount of space covered by any letters
of intent, leases out for execution, and fully executed leases; the rental
amount under each lease agreement or proposed lease agreement; the term of each
lease agreement; and a summary of any terms which vary from the standard form of
lease, if

 

11

--------------------------------------------------------------------------------


 

applicable, previously approved by Lender.  Any new lease, modification,
amendment, waiver of any material provision, termination or cancellation of any
lease of space in excess of five thousand square feet in the Project without the
prior written consent of Lender shall be deemed by Lender in its sole
discretion, as an Event of Default.

 

3.8                               Compliance With Laws.  Borrower shall promptly
comply with all applicable Laws of any Governmental Authority having
jurisdiction over Borrower or the Project, and shall take all actions necessary
to bring the Project into compliance with all applicable Laws, including without
limitation all Building Laws (whether now existing or hereafter enacted). 
Borrower shall immediately notify Lender if Borrower receives any actual notice,
action or lien notice or otherwise becomes aware that the Project violates or is
alleged to violate any Building Law, and of a condition or situation on the
Project which will constitute violation of a Building Law (whether now existing
or hereafter enacted).  The notice to Lender shall describe with particularity
the Building Law violation and the Borrower’s plan to promptly correct the
violation.  At its own cost, Borrower will take all actions necessary to bring
the Project into compliance with all applicable Laws (whether now existing or
hereafter enacted).

 

3.9                               Alterations/New Improvements.  Without the
prior written consent of Lender, Borrower shall not (1) make any material
alterations to the Project (other than completion of tenant work required in
accordance with leases entered into in accordance with the terms of this
Agreement) or (2) construct any new Improvements of any kind on the Land. If a
request is made by Borrower and consented to by Lender, Lender’s consent shall
be conditioned upon receipt and approval of information, documentation and
assurances, standard in the lending industry, when new construction is
contemplated.  Such information, documentation and assurances shall include, but
not by way of limitation, lien waivers, invoices and proof of payment, survey
revisions, date down title endorsements and evidence of property and liability
insurance coverage.  Such consent is also conditioned upon Borrower’s payment of
any and all Lender’s attorney fees in connection with such information,
documentation and assurances as a result of the alteration or new improvements
to the Project.

 

3.10                        Personal Property.  (i) All of Borrower’s personal
property, fixtures, furnishings, furniture, attachments and equipment located on
or used in connection with the Project, shall always be located at the Project
and shall also be kept free and clear of all chattel mortgages, conditional
vendor’s liens and all other liens, encumbrances and security interests of any
kind whatever, (ii) Borrower will be the absolute owner of said personal
property, fixtures, furnishings, furniture, attachments and equipment, and (iii)
Borrower shall, from time to time, furnish Lender with evidence of such
ownership satisfactory to Lender, including searches of applicable public
records.

 

3.11                        Prohibition against Cash Distributions and
Application of Cash Flow.  Borrower shall first apply all cash flow from the
Project to pay Project expenses, including amounts due to Lender pursuant to the
Loan Documents.  No cash flow from the Project shall be distributed to any
partners, principals, members or shareholders of Borrower or applied to the
payment of any obligations, debts or expenses not related to the Project if an
Event of Default has occurred or if there is a reasonable likelihood that such
money will be necessary for capital expenditures that are required to prevent a
material decrease in the value of the Project, the

 

12

--------------------------------------------------------------------------------


 

operation of the Project or the payment of principal and interest due in
connection with the Loan within ninety (90) days following any contemplated cash
flow distribution.

 

3.12                        Inspection by Lender.  Borrower will cooperate (and
will cause the property manager to cooperate) with Lender in arranging for
inspections of the Project from time to time by Lender and its agents and
representatives.

 

3.13                        Furnishing Information.  Borrower shall deliver or
cause to be delivered to Lender and Mortgage Correspondent 1) annual financial
statements for Borrower (and for the Project if it is not the only asset owned
by Borrower); 2) annual financial statements for Indemnitor; and 3) annual
tenant sales for any tenant where tenant sales are required under the terms of
the lease or any amendment or modification thereto, in each of the foregoing
cases as soon as available and in all events no later than one-hundred twenty
(120) days after the close of each fiscal year of Borrower and Indemnitor (as
applicable).  Annual financial statements of Borrower and the Project shall
include a current rent roll for the Project to be submitted within one-hundred
twenty (120) days after the end of Borrower’s fiscal year.  Lender shall have
the right to require that the Borrower provide quarterly financial statements
and rent rolls (including aged delinquency reports) at any time during the Loan
term.

 

Notwithstanding the foregoing requirement at Section 3.13(3), if Borrower or
Indemnitor have any ownership interest in (whether direct or indirect) or are
under common control or related entities with any tenant, then and in that case,
regardless of the requirements under the lease, or any amendment or modification
thereto, Borrower shall deliver or cause to be delivered annual tenant financial
statements and tenant sales, if applicable, as required above.

 

On the occurrence of an Event of Default, Borrower and Indemnitor shall promptly
provide Lender and Mortgage Correspondent with such additional financial reports
and such additional financial information as Lender may require.  If an Event of
Default has occurred, or Lender reasonably believes that previously provided
financial statements are inaccurate, the annual statements shall be audited by
certified public accountants acceptable to Lender and prepared in accordance
with generally accepted accounting principles.  Borrower shall also furnish a
current operating statement for the Project (including a rent roll if there are
any leases of the Project or any part thereof), at the time it delivers its
financial statements.  Additionally, Borrower and Indemnitor will:

 

                                                (a) promptly supply Lender and
Mortgage Correspondent with such information concerning Borrower’s and
Indemnitor’s respective affairs relating to the Project as Lender may hereafter
request from time to time;

 

                                                (b) at any time during regular
business hours permit Lender, Mortgage Correspondent or any of its agents or
representatives to have access to and examine all of its books and records
regarding the development and operation of the Project;

 

                                                (c) permit Lender and Mortgage
Correspondent to copy and make abstracts from any and all of such books and
records; and

 

                                                (d) immediately notify Lender
and Mortgage Correspondent if Borrower receives any actual notice, action or
lien notice or otherwise becomes aware that the Project violates or is alleged
to violate any Building Law, or of a condition or situation on the Project which
will constitute violation of a Building Law (whether now existing or hereafter
enacted).  The

 

13

--------------------------------------------------------------------------------


 

notice to Lender shall describe with particularity the Building Law violation
and the Borrower’s plan to promptly correct the violation.

 

3.14                        Documents of Further Assurance.  Borrower shall,
from time to time, upon Lender’s request, execute, deliver, record and furnish
such documents as Lender may reasonably deem necessary or desirable to:  (i)
perfect and maintain perfected as valid liens upon the Project, the liens
granted by Borrower to Lender under the Security Instrument and the collateral
assignments and other security interests under the other Loan Documents as
contemplated by this Agreement, (ii) correct any errors of a typographical
nature or inconsistencies which may be contained in any of the Loan Documents,
and (iii) consummate fully the transaction contemplated under this Agreement.

 

3.15                        Furnishing Reports.  Borrower shall provide Lender
and Mortgage Correspondent promptly after receipt with copies of all
inspections, reports, test results and other information received by Borrower
from time to time from its employees, agents, representatives, architects and
engineers, which in any way relate to the Project, or any part thereof.

 

3.16                        Operation of Project and Zoning.  As long as any
portion of the Loan remains outstanding, the Project shall be operated in a
first-class manner as described on Exhibit B attached hereto.  Borrower shall
fully and faithfully perform all of its covenants, agreements and obligations
under each of the leases of space in the Project.  Borrower shall not initiate
or acquiesce in a zoning variation or reclassification without Lender’s consent.

 

3.17                        Management Agents’ and Brokers’ Contracts.  Borrower
shall not enter into, modify, amend, waive any material provision of, terminate
or cancel any management agreement for the Project without the prior written
approval of Lender.  If, in the ordinary course of business, Borrower shall
enter into, modify, amend, waive any provision of, terminate or cancel any
contracts or agreements (other than property management agreements) with leasing
agents or brokers, Borrower shall notify Lender within ten (10) days after such
action.

 

3.18                        Furnishing Notices.  Borrower shall deliver to
Lender and Mortgage Correspondent copies of all material notices received or
given by Borrower (or its agents or representatives) in connection with the
Project.

 

3.19                        Indemnification.  Borrower shall indemnify, defend
and hold Lender, Mortgage Correspondent and their respective directors,
officers, members, shareholders, employees, agents contractors, licensees,
invitees, successors and assigns (collectively, “Indemnified Parties”) harmless
from and against all claims, injury, damage, loss, costs (including reasonable
attorney fees and costs) and liability of any and every kind incurred by
Indemnified Parties by reason of:  (i) the operation or maintenance of the
Project or any construction at the Project; (ii) the payment of any brokerage
commissions or fees of any kind with respect to the Application/Commitment or
the Loan, and for any reasonable legal fees or expenses incurred by Lender in
connection with any claims for such commissions or fees; (iii) any other action
or inaction by, or matter which is the responsibility of, Borrower; (iv) the
breach of any representation or warranty or failure to fulfill any of Borrower’s
obligations under this Agreement or any other Loan Document; (v) any

 

14

--------------------------------------------------------------------------------


 

default that occurs, including an Event of Default; and (vi) the death or
incapacity of any Indemnitor or any other individual(s) having direct or
indirect management or control over the Project and/or Borrower. The foregoing
indemnity shall include the cost of all alterations, repairs and replacements to
the Project (including without limitation architectural, engineering, legal and
accounting costs), all fines, fees and penalties, and all legal and other
expenses (including reasonable attorney fees), incurred in connection with the
Project being in violation of Building Laws and for the cost of collection of
the sums due under this indemnity, whether or not Borrower is in possession of
the Project.  If Lender shall become the owner of or acquire an interest in or
rights to the Project by a Foreclosure Conveyance, the foregoing indemnification
obligation shall survive such Foreclosure Conveyance.  Notwithstanding anything
in this Agreement to the contrary, the indemnity provided under this Section
3.19 will not apply to any liability, loss, cost, expense or damage (including
reasonable attorney fees) to the extent that they solely result from the gross
negligence, willful misconduct or bad faith of Lender.

 

3.20                        Organizational Documents.

 

(a)                                  Without the prior written consent of Lender
and except as permitted under Section 6.3, Borrower shall not permit or suffer
any of the following (as applicable):  (i) if Borrower is a partnership or joint
venture, it shall not permit nor suffer any amendment or modification of its
partnership or joint venture agreement, and shall not permit or suffer the
admission of any new partner or venturer; (ii) if Borrower is a corporation, it
shall not permit nor suffer any amendment or modification of its articles of
incorporation or by-laws, and shall not permit or suffer the admission of any
new shareholder; (iii) if Borrower is a limited liability company, it shall not
permit nor suffer any amendment or modification of its member control agreement
or operating agreement, and shall not permit or suffer the admission of any new
member; and (iv) if Borrower is a trust, it shall not permit nor suffer any
amendment or modification of its trust agreement, and shall not permit or suffer
the admission of any new trustee or beneficiary.

 

(b)                                 Borrower and Indemnitor are duly organized
and are and will continuously maintain their valid existence in the states in
which they were organized, and Borrower will continuously maintain its rights to
do business in the state where the Project is located together with its rights
in its franchises and trade names.

 

(c)                                  If Borrower, or any of its general partners
is a limited liability company with only one member (a “Single-Member LLC”),
then such Single-Member LLC must be duly organized and in good standing under
the laws of the state of Delaware (or another jurisdiction satisfactory to
Lender in its sole discretion), and shall maintain in effect an operating
agreement or other operative entity document that provides for the continued
existence of Borrower (or such general partner) in the event of the death,
dissolution, resignation, bankruptcy or other legal incapacity of its single
member (so that the Single-Member LLC will continue to exist notwithstanding
such event).

 

3.21                        Publicity.  During the term of the Loan, Lender and
Mortgage Correspondent may issue or publish releases or announcements stating
that the financing for the Project is being provided by Lender to Borrower, and
Borrower hereby consents thereto.

 

15

--------------------------------------------------------------------------------


 

3.22                        Lender’s Attorney Fees and Expenses.  If at any time
hereafter prior to repayment of the Loan in full, Lender employs counsel for
advice or other representation (whether or not any suit has been or shall be
filed and whether or not other legal proceedings have been or shall be
instituted and, if such suit is filed or legal proceedings instituted, through
all administrative, trial, and appellate levels) with respect to the Loan, the
Project or any part thereof, this Agreement or any of the Loan Documents
(expressly excluding, however, legal fees incurred by Lender in any general
audit of Lender’s loan portfolio, but expressly including without limitation any
proposed or actual restructuring of the Loan, or to protect, collect, lease,
sell, take possession of, or liquidate any of the Project, or to attempt to
enforce any security interest or lien on any of the Project, or to enforce any
rights of Lender or any of Borrower’s obligations hereunder or those of any
other person, firm or corporation which may be obligated to Lender by virtue of
this Agreement or any other agreement, instrument or document heretofore or
hereafter delivered to Lender by or for the benefit of Borrower, or to analyze
and respond to any request for consent or approval made by Borrower), then, in
any such event, all of the reasonable attorney fees and expenses arising from
such services, and all expenses, costs and charges relating thereto, shall bear
interest from the date expended at the Default Rate and shall be paid by
Borrower on demand and if Borrower fails to pay such fees, costs and expenses
payment thereof by Lender shall be deemed to constitute disbursement of the Loan
proceeds hereunder (even if the total amount of disbursements would exceed the
face amount of the Note) and shall constitute additional indebtedness of
Borrower to Lender, payable on demand and secured by the Security Instrument and
other Loan Documents.

 

3.23                        Loan Expenses.  Borrower agrees to pay all expenses
in connection with the Assumption and administration of the Loan, including all
amounts payable pursuant to Section 3.24 of this Agreement, and also including
all recording charges, title insurance charges, costs of surveys, costs for
certified copies of instruments, escrow charges, fees, expenses and charges of
architectural/engineering consultants of Lender, fees and expenses of Lender’s
attorneys, and all costs and expenses incurred by Lender in connection with the
determination of whether Borrower has performed the obligations undertaken by
Borrower under this Agreement or has satisfied any conditions precedent to the
obligations of Lender under this Agreement.  Any and all advances or payments
made by Lender under this Agreement from time to time, or for fees of
architectural and engineering consultants and attorney fees and expenses, if
any, and all other Loan expenses shall, as and when advanced or incurred by
Lender, constitute additional indebtedness evidenced by the Note and secured by
the Security Instrument and the other Loan Documents to the same extent and
effect as if the terms and provisions of this Agreement were set forth therein,
whether or not the aggregate of such indebtedness shall exceed the aggregate
face amount of the Note.

 

3.24                        Loan Fees.  Borrower agrees to pay the loan fees and
expenses (“Loan Fees”) as are set forth in the Application/Commitment, subject
to the terms and conditions set forth therein.  Borrower shall pay all Loan Fees
at the times set forth in the Application/Commitment and shall pay all expenses
incurred by Lender at the Loan Assumption Date and on demand at such subsequent
times as Lender may determine, including administrative fees and expenses in
connection with any modification of any of the terms of the Loan, and including
any administrative costs or out-of-pocket fees and expenses (including without
limitation fees and expenses of any attorneys, accountants or consultants
engaged by Lender) as a result of the death or incapacity of any Indemnitor or
any other individual(s) having direct or indirect management

 

16

--------------------------------------------------------------------------------


 

or control over the Project and/or Borrower.  Lender may require the payment of
such fees and expenses as a condition to the disbursement of the Loan.

 

3.25                        No Additional Debt.  Borrower shall not, without the
prior written consent of Lender, incur any indebtedness (whether personal or
nonrecourse, secured or unsecured) in connection with the Project, other than
customary trade payables paid within sixty (60) days after they are incurred. 
Borrower represents that the Project generates substantially all of the gross
income of Borrower, and Borrower conducts no substantial business other than the
business of owning and operating the Project and activities incidental thereto. 
Borrower shall not conduct any business activity that would disqualify the
Project from having a “single asset real estate” status as defined by Section
101(51)(B) of the Bankruptcy Code.

 

3.26                        Service Agreements and Permits.

 

(a)                                  Borrower hereby assigns, grants, conveys
and transfers to Lender, as security for the timely payment and performance by
Borrower of all of its obligations under the Loan Documents and all other
obligations of Borrower which are secured by the Security Instrument, all of
Borrower’s rights, titles, interests, privileges, benefits and remedies in, to
and under (i) all Service Agreements and any and all present and future
amendments, modifications, supplements, and addenda thereto, and (ii) Permits to
the fullest extent that the same or any interest therein may be legally assigned
by Borrower.  By its funding of the Loan and so long as an Event of Default
shall not have occurred and be continuing under this Agreement, Lender hereby
grants to Borrower a revocable license to enforce the Service Agreements, and to
utilize all of the Permits and the trade names, trademarks and logos necessary
for the ownership and operation of the Project.

 

(b)                                 Borrower shall at all times faithfully abide
by, perform and discharge each of its obligations under the Service Agreements
and the Permits, diligently enforce its rights in, under and to the Service
Agreements and the Permits, unless otherwise directed by Lender in writing, and
shall, at Borrower’s sole cost and expense, appear in and defend Lender in any
action or proceeding in any way connected with any of the Service Agreements or
Permits, and shall pay all reasonable costs and expenses, including, without
limitation, attorneys’ fees, which Lender may incur in connection with Lender’s
appearance, voluntarily or otherwise, in any such action or proceeding.

 

3.27                        Project Management.  The Real Property shall be
managed at all times by Borrower, by Indemnitors or by a Qualified Property
Manager. The initial Property Manager for the Project shall be Inland
Diversified Real Estate Services LLC, an Affiliated Party of the Borrower. 
Borrower shall cause each property manager to execute an agreement acceptable to
Lender conditionally assigning such manager’s property management agreement to
Lender and subordinating manager’s right to receive fees and expenses under such
agreement while any sums payable to Lender remain outstanding under the Loan
Documents.

 

17

--------------------------------------------------------------------------------


 

3.28        Environmental Covenants.

 

(a)           Borrower shall (i) comply, and cause all tenants and other persons
on or occupying the Project to comply, with all Hazardous Materials Laws;
(ii) without limiting the generality of clause (i), not install, use, generate,
manufacture, store, treat, release or dispose of, nor permit the installation,
use, generation, storage, treatment, release or disposal of Hazardous Materials
on, under or about the Project, nor transport or permit the transportation of
Hazardous Materials to or from the Project, except in accordance with applicable
Hazardous Materials Laws and prudent business practices and then only as
commonly used in the operation and maintenance of similar properties by prudent
owners; (iii) immediately advise Lender in writing of (A) any and all Hazardous
Materials Claims, (B) the presence of any Hazardous Materials on, under or about
the Project, in violation of clause (ii) above, (C) any remedial action taken by
Borrower in response to any Hazardous Materials on, under or about the Project
or to any Hazardous Materials Claims, (D) Borrower’s discovery of the presence
of Hazardous Materials on, under or about any real property or bodies of water
adjoining or in the vicinity of the Project, and (E) Borrower’s discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Project that could cause the Project or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of the Project
under any Hazardous Materials Laws; (iv) provide Lender with copies of all
reports, analyses, notices, licenses, approvals, orders, correspondence or other
written materials relating to the environmental condition of the Project or Real
Property or bodies of water adjoining or in the vicinity of the Project or
Hazardous Materials Claims immediately upon receipt, completion or delivery of
such materials; (v) not install or allow to be installed any tanks on or under
the Project; (vi) not create or permit to continue in existence any lien
(whether or not such lien has priority over the lien created by the Security
Instrument) upon the Project imposed pursuant to any Hazardous Materials Laws or
any increase in real property taxes due to a release of Hazardous Materials on
the Project; vii) not change or alter the present use of the Project unless
Borrower shall have notified Lender thereof in writing and Lender shall have
determined, in its sole and absolute discretion, that such change or
modification will not result in the presence of Hazardous Materials on the
Project in such a level that would increase the potential liability for
Hazardous Materials Claims; and (viii) not release or waive the liability of any
previous owner, lessor or operator of the Project or any party who may be
potentially responsible for the presence of or removal of or other response to,
Hazardous Materials on or from the Project.

 

(b)           Borrower hereby grants to Lender, its agents, employees,
consultants and contractors, an irrevocable license and authorization to enter
upon and inspect the Project, and conduct such environmental assessments, audits
and tests, including, without limitation, subsurface testing, soils and
groundwater testing, and other tests which may physically invade the Project, as
Lender (if Lender has reason to believe that such assessment or audit may
disclose the presence or release of Hazardous Materials or if an environmental
assessment or audit deems further

 

18

--------------------------------------------------------------------------------


 

testing necessary) in order to limit its liability or protect its interest on
the Project.  Without limiting the generality of the foregoing, Borrower agrees
that Lender will have the right to appoint a receiver to enforce this right to
enter and inspect the Project to the extent such authority is provided under
applicable Laws.  All costs and expenses incurred by Lender in connection with
any inspection, assessment, audit or testing conducted in accordance with this
subsection shall be paid by Borrower.  Borrower consents to Lender notifying any
party of the availability of the Environmental Report, and the information
contained therein.  Borrower further agrees that Lender may disclose such
Environmental Report to any governmental agency or authority if it reasonably
believes that it is required to disclose any matter contained therein to such
agency or authority.  Borrower acknowledges that Lender cannot control or
otherwise assure the truthfulness or accuracy of the Environmental Report, and
that the release of the Environmental Report, or any information contained
therein, to prospective bidders at any foreclosure sale of the Project may have
a material and adverse effect upon the amount which a party may bid at such
sale.  Borrower agrees that Lender shall have no liability whatsoever as a
result of delivering the Environmental Report or any information contained
therein to any third party, and Borrower hereby releases and forever discharges
Lender from any and all claims, damages, or causes of action arising out of
connected with or incidental to the Environmental Report or the delivery thereof
to any third party.

 

(c)           Borrower shall promptly perform any and all remediation, removal
or other response (“Remedial Work”) necessary in response to any Hazardous
Materials Claims or the presence, storage, use, disposal, transportation,
discharge or release of any Hazardous Materials on, under or about the Project;
provided, however, that Borrower shall perform such Remedial Work in good faith
so as to minimize any impairment to Lender’s security under the Loan Documents. 
All Remedial Work shall be conducted (i) in a diligent and timely fashion by
licensed contractors acting under the supervision of a consulting environmental
engineer; (ii) pursuant to a detailed written plan for the Remedial Work
approved by any public or private agencies or persons with a legal or
contractual right to such approval; (iii) with such insurance coverage
pertaining to liabilities arising out of the Remedial Work as is then
customarily maintained with respect to such activities; and (iv) only following
receipt of any required permits, licenses or approvals.  The selection of the
contractors and consulting environmental engineer to perform and supervise the
Remedial Work, the contracts entered into with such parties, any disclosures to
or agreements with any public or private agencies or parties relating to
Remedial Work and the written plan for the Remedial Work (and any changes
thereto) each shall, at Lender’s option, be subject to Lender’s prior written
approval, which approval shall not be unreasonably withheld or delayed.  In
addition, Borrower shall submit to Lender, promptly upon receipt or preparation,
copies of any and all reports, studies, analyses, correspondence, governmental
comments or approvals, proposed Remedial Work contracts and similar information
prepared or received by Borrower in connection with any Remedial Work.  All
costs and expenses of such Remedial Work shall be paid by Borrower, including,
without limitation, the

 

19

--------------------------------------------------------------------------------


 

charges of the contractors and the consulting environmental engineer performing
and supervising the Remedial Work, any taxes or penalties assessed in connection
with the Remedial Work and Lender’s reasonable fees, costs incurred in
connection with monitoring or review of such Remedial Work and reasonable
attorney fees and costs.  Lender shall have the right but no obligation to join
and participate in, as a party if it so elects, any legal proceedings or actions
initiated in connection with any Hazardous Materials Claims.

 

(d)           BORROWER SHALL PROTECT, INDEMNIFY, DEFEND AND HOLD HARMLESS
(I) LENDER, (II) ITS AFFILIATES AND ANY SUCCESSORS TO LENDER’S INTEREST IN THE
PROJECT (INCLUDING ANY OTHER PERSON OR PARTY WHO ACQUIRES ANY PORTION OF THE
PROJECT THROUGH A FORECLOSURE SALE, A DEED-IN-LIEU THEREOF OR THE EXERCISE OF
LENDER’S RIGHT AND REMEDIES UNDER THE LOAN DOCUMENTS), (III) ANY SUCCESSORS OF
THE FOREGOING, AND (IV) ALL DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF ANY OF
THE FOREGOING, FROM AND AGAINST ANY AND ALL ACTUAL OR POTENTIAL CLAIMS,
LIABILITIES, DAMAGES, LOSSES, FINES, PENALTIES, JUDGMENTS, AWARDS, COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY FEES AND COSTS AND
EXPENSES OF INVESTIGATION) WHICH ARISE OUT OF OR RELATE IN ANY WAY TO ANY BREACH
OF ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED HEREIN, OR TO ANY
HAZARDOUS MATERIALS CLAIMS OR TO ANY USE, HANDLING, PRODUCTION, TRANSPORTATION,
DISPOSAL, RELEASE OR STORAGE OF ANY HAZARDOUS MATERIALS IN, UNDER, ON OR ABOUT
THE PROJECT, WHETHER BY BORROWER OR BY ANY TENANT OR ANY OTHER PERSON OR
PARTY, INCLUDING, WITHOUT LIMITATION, ALL FORESEEABLE AND ALL UNFORESEEABLE
CONSEQUENTIAL DAMAGES DIRECTLY OR INDIRECTLY ARISING OUT OF (I) HAZARDOUS
MATERIALS CLAIMS OR THE USE, GENERATION, STORAGE, DISCHARGE OR DISPOSAL OF
HAZARDOUS MATERIALS BY BORROWER, ANY PRIOR OWNER OR OPERATOR OF THE PROJECT OR
ANY OTHER PERSON OR PARTY ON OR ABOUT THE PROJECT; (II) ANY RESIDUAL
CONTAMINATION AFFECTING ANY NATURAL RESOURCE OR THE ENVIRONMENT; (III) ANY
EXERCISE BY LENDER OF ANY OF ITS RIGHTS AND REMEDIES HEREUNDER; AND (IV) THE
COSTS OF ANY REQUIRED OR NECESSARY INVESTIGATION, ASSESSMENT, TESTING,
REMEDIATION, REPAIR, CLEANUP, OR DETOXIFICATION OF THE PROJECT AND THE
PREPARATION OF ANY CLOSURE OR OTHER REQUIRED PLANS.  Borrower’s liability to the
aforementioned indemnified parties shall arise upon the earlier to occur of
(A) discovery of any Hazardous Materials in, under, on or about the Project, or
(B) the institution of any Hazardous Materials Claims, and not upon the
realization of loss or damage, and Borrower shall pay to Lender from

 

20

--------------------------------------------------------------------------------


 

time to time, immediately upon Lender’s request, an amount (as reasonably
determined by Lender) equal to all such costs, damages, losses, liabilities,
fines, penalties, judgments, awards, claims and expenses heretofore described
and/or referred to in this subsection.  In addition, in the event any Hazardous
Material is caused to be removed from the Project by Borrower, Lender or any
other person, the number assigned by the U.S. Environmental Protection Agency to
such Hazardous Material or any similar identification shall be solely in the
name of Borrower and Borrower shall assume any and all liability for such
removed Hazardous Material.

 

If the Project is conveyed by a Foreclosure Conveyance, then the indemnity
provided for under this subsection will not apply to any Hazardous Materials
Claim that arises solely after and not on or before the date of the Foreclosure
Conveyance unless the Hazardous Materials Claim results in whole or in part from
acts or omissions by Indemnitor or Borrower or from acts or omissions prior to
the date of the Foreclosure Conveyance by any other person or entity.  The
indemnity provided for under this subsection will apply, however, to costs,
damages, losses, liabilities, fines, penalties, judgments, awards, claims and
expenses heretofore described and/or referred to in this subsection incurred
after the date of the Foreclosure Conveyance that arise from any Hazardous
Materials Claim in existence on or before the date of the Foreclosure Conveyance
or any Hazardous Materials Claim otherwise not excluded from coverage under the
immediately preceding sentence, even if that Hazardous Materials Claim is not
discovered until after the date of the Foreclosure Conveyance.  For purposes of
this clause, a condition in existence on or before the date of the Foreclosure
Conveyance will be deemed to be an Hazardous Materials Claim on or before that
date even if the condition becomes an Hazardous Materials Claim as a result of a
change in Hazardous Materials Laws that becomes effective after that date. 
Borrower will have the burden of proving that any Hazardous Materials Claim
first arose after the date of the Foreclosure Conveyance, and if Borrower is
unable to satisfy that burden of proof, then Borrower’s obligations hereunder
with respect to that Hazardous Materials Claim will be effective and will not be
reduced or diminished.

 

(e)           In addition to any other rights or remedies Lender may have under
this Agreement, at law or in equity, in the event that Borrower shall fail to
comply timely with any of the provisions of this Section 3.28, or in the event
that any representation or warranty made by Borrower in Section 4.27 of this
Agreement proves to be false or misleading, then, in such event Lender may,
after (i) delivering written notice to Borrower, which notice specifically
states that Borrower has failed to comply with the provisions of such section or
sections; and (ii) the expiration of the earlier to occur of the fifteen (15)
day period after receipt of such notice or the cure period, if any, permitted
under applicable Laws with which Borrower shall have failed to comply, Lender
may do or cause to be done whatever is necessary to cause the Project to comply
with all Hazardous Materials Laws and the cost thereof shall constitute an
Expense hereunder and shall become immediately due and payable without notice
and with interest thereon at the

 

21

--------------------------------------------------------------------------------


 

Default Rate until paid.  Borrower shall give to Lender and its agents and
employees access to the Project for the purpose of effecting such compliance and
hereby specifically grants to Lender a license, effective upon expiration of the
applicable cure period, if any, to do, at its option but without obligation,
whatever is necessary to cause the Project to so comply, including, without
limitation, to enter the Project and remove therefrom any Hazardous Materials.

 

3.29        Death or Legal Incapacity of Individual Indemnitor.  Upon the death
or legal incapacity of any Indemnitor which is a natural person, Borrower shall
promptly a) notify Lender of such death or incapacity of any Indemnitor and b)
cause an Indemnification Agreement, in the same form as executed and delivered
to Lender by such Indemnitor pursuant to Section 2.2(g) as of the date of this
Agreement, to be executed and delivered to and for the benefit of Lender by a
substitute Indemnitor (“Substitute Indemnitor”) reasonably satisfactory to
Lender in Lender’s sole discretion.  Failure of Borrower to provide such notice
and agreement shall constitute a default under the Loan Documents.

 

In connection with Lender’s consideration for approval of a proposed Substitute
Indemnitor, Borrower shall cause such proposed Substitute Indemnitor to deliver
to Lender a current financial statement, certified as correct by Indemnitor,
along with such other information concerning such proposed Substitute Indemnitor
as Lender may reasonably require.  If approved, and on a going forward basis,
Borrower shall cause the Substitute Indemnitor to furnish information in
accordance with Section 3.13 of this Agreement.

 

4.            REPRESENTATIONS AND WARRANTIES.  To induce Lender to execute this
Agreement and perform the obligations of Lender hereunder, Borrower hereby
represents and warrants to Lender as follows:

 

4.1          Title.  On the Loan Assumption Date and thereafter, Borrower will
have good and marketable fee simple title to the Real Property, subject only to
the Permitted Exceptions.

 

4.2          No Litigation.  Except for claims fully covered by insurance, where
the insurance company is defending such claims and such defense is not being
provided under a reservation of rights, and except as disclosed in writing to
Lender prior to the date hereof, there is no pending litigation or unsatisfied
judgment entered of record against Borrower or the Project.  No litigation or
proceedings are pending, or to Borrower’s knowledge are threatened, against any
Affiliated Party (i) which might affect the validity or priority of the lien of
the Security Instrument, (ii) which might affect the ability of Borrower or any
Indemnitor to perform their respective obligations pursuant to and as
contemplated by the terms and provisions of this Agreement and the other Loan
Documents, or (iii) which could materially affect the operations or financial
condition of the Project, Borrower, or any Affiliated Party.

 

4.3          Due Authorization.  The execution and delivery of the Loan
Documents and all other documents executed or delivered by or on behalf of
Borrower and pertaining to the Loan have been duly authorized or approved by
Borrower and, when executed and delivered by Borrower or when caused to be
executed and delivered on behalf of Borrower, will constitute the legal, valid
and binding obligations of the obligor thereon, enforceable in accordance with
their respective terms except as limited by bankruptcy, insolvency, or other
laws of general

 

22

--------------------------------------------------------------------------------


 

application relating to the enforcement of creditor’s rights, and the payment or
performance thereof will be subject to no offsets, claims or defenses of any
kind or nature whatsoever.

 

4.4          Breach of Laws or Agreements.  The execution, delivery and
performance of this Agreement and the other Loan Documents have not constituted
(and will not, upon the giving of notice or lapse of time or both, constitute) a
breach or default under any other agreement to which Borrower or any Indemnitor
is a party or may be bound or affected, or a violation of any Law which may
affect the Project, any part thereof, any interest therein, or the use thereof,
or Borrower or any Indemnitor.

 

4.5          Leases.  Borrower and its agents have not entered into any leases
or other arrangements for occupancy of space within the Project other than
leases shown on the rent roll, a current copy of which is attached hereto as
Exhibit D, and made a part hereof (the “Rent Roll”), or entered into in
accordance with the requirements of this Agreement.  All leases disclosed on the
Rent Roll are in full force and effect and to Borrower’s knowledge, there are no
existing defaults thereunder other than as disclosed in writing to Lender. 
Copies of the leases previously furnished to Lender, and each Estoppel
Certificate from each tenant thereunder, are true, correct and complete.

 

4.6          Condemnation.  (i) No condemnation of any portion of the Project,
(ii) no condemnation or relocation of any roadways abutting the Project, and
(iii) no denial of access to the Project from any point of access to the
Project, has commenced or, to Borrower’s knowledge, is contemplated by any
Governmental Authority.

 

4.7          Condition of Improvements.

 

(a)           To the best of Borrower’s knowledge, the foundations and structure
of the Improvements are structurally sound and the various mechanical systems
have adequate capacities and are in good working condition.  The Improvements
were built in substantial compliance with applicable plans and specifications
furnished to the Lender’s engineering consultant, and the Improvements are in
full compliance with all applicable Building Laws.  Certificates of occupancy
with respect to the Improvements, and any other certificates which may be
required to evidence compliance with building codes and permits and approval for
full occupancy of the Improvements and all installations therein have been
issued by all appropriate authorities.  Borrower has no knowledge of required
capital expenditures or deferred maintenance other than those that would be
normally expected for a building of similar age and type.  No notice of
violation of any Building Law has been received.

 

(b)           To Borrower’s actual knowledge, the Project in its current
condition (including, without limitation, any condition or situation on the
Project as a result of any construction, alterations or improvements thereto)
are in accordance with and their uses comply fully with all Building Laws (as
hereinafter defined) applicable to the Project, and certificates of occupancy
have been issued by all appropriate authorities.

 

(c)           No notice of violation of any Building Law has been received, and
all Governmental Approvals have been complied with.

 

23

--------------------------------------------------------------------------------


 

(d)           All buildings located on the Project are higher than the 100-year
flood plain or will be continuously covered by adequate flood insurance.

 

(e)           For all buildings there has been issued such certificates as may
be required to evidence compliance with building codes and permits and approval
for full occupancy of the buildings and of all installations therein.

 

(f)            BORROWER SHALL UNCONDITIONALLY, JOINTLY AND SEVERALLY INDEMNIFY,
DEFEND AND HOLD LENDER HARMLESS FROM ANY AND ALL LOSS LIABILITY COST AND EXPENSE
THREATENED AGAINST OR SUFFERED BY LENDER BY REASON OF BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH IN THIS SECTION 4.7.  The
foregoing indemnity shall include the cost of all alterations, repairs and
replacements to the Project (including without limitation architectural,
engineering, legal and accounting costs), all fines, fees and penalties, and all
legal and other expenses (including attorney fees), incurred in connection with
the Project being in violation of the Building Laws and for the cost of
collection of the sums due under this indemnity, whether or not Borrower is in
possession of the Project.  If Lender shall become the owner of or acquire an
interest in or rights to the Project pursuant to a Foreclosure Conveyance, the
foregoing indemnification obligation shall survive such Foreclosure Conveyance.

 

(g)           All information previously provided by Borrower to Lender
regarding compliance of the Project with applicable Building Laws is accurate
and complete to Borrower’s actual knowledge.

 

4.8          Information Correct.  All financial statements furnished to Lender
or Mortgage Correspondent by Borrower or any Affiliated Party fairly present the
financial condition of such persons or entities and were prepared in accordance
with a method of preparation approved by Lender, consistently applied, and all
other information previously furnished by Borrower or any Affiliated Party to
Lender in connection with the Loan are true, complete and correct in all
respects except as otherwise disclosed to Lender in writing and do not fail to
state any material fact necessary to make the statements made not misleading. 
Neither Borrower nor Indemnitor has misstated or failed to disclose to Lender
any material fact relating to:  (i) the condition, use or operation of the
Project, (ii) the status or any material condition of any tenant or lease at the
Project known to it, (iii) Borrower, (iv) any Indemnitor, or (v) the litigation
disclosure provided by Borrower and Indemnitor, except as disclosed in writing
to Lender prior to the date hereof.  There have been no material adverse changes
in the financial condition of the Indemnitor since the delivery of such
financial statements (as described on Exhibit B, attached hereto and
incorporated herein for all purposes).

 

4.9          Material Adverse Change.  No material adverse change in the
operations or financial condition of Borrower or Indemnitor has occurred since
the respective effective dates of their financial statements previously
submitted to Lender or Mortgage Correspondent, and no material adverse change in
the condition (physical or otherwise) of the Project has occurred since the date
of the Application/Commitment.

 

24

--------------------------------------------------------------------------------


 

4.10        Solvency.  Neither Borrower, nor, if Borrower is a partnership, any
general partner of Borrower nor any Indemnitor is (a) currently insolvent on a
balance sheet basis, or (b) currently unable to pay its debts as they come due;
and no bankruptcy or receivership proceedings are contemplated or pending as to
any of them.

 

4.11        Restrictions.  The use of the Project (including contemplated
accessory uses) does not violate any restrictions of record, or any agreement
affecting the Project or any part thereof.

 

4.12        Utilities.  The Project has adequate water, gas and electrical
supply, storm and public sanitary sewerage facilities, other required public
utilities, fire and police protection, and means of appropriate access between
the Project and public highways.

 

4.13        Brokerage Fees.  No brokerage fees or commissions are payable by or
to any person in connection with this Agreement or the Loan to be disbursed
hereunder other than fees payable to Mortgage Correspondent, which fees shall be
paid by Borrower.

 

4.14        Encroachments.  No building or other improvement in the Project
encroaches upon any building line, setback line, side yard line, or any recorded
or visible easement (or other easement of which Borrower has knowledge of with
respect to the Project).

 

4.15        Separate Tax Parcel.  The Project is taxed separately without regard
to any other property and for all purposes the Project may be mortgaged,
conveyed, and otherwise dealt with as an independent parcel.

 

4.16        ERISA.  The subject loan assumption will not result in a prohibited
transaction as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code.  The transactions contemplated by this Agreement by or with
Borrower are not in violation of Laws regulating investments of and fiduciary
obligations with respect to governmental plans, as defined in Section 3(32) of
ERISA.  The Borrower or members of Borrower may be required to provide
appropriate documentation to Lender evidencing this representation.

 

4.17        Executive Order and Patriot Act.  None of the Borrower, and
Indemnitor, or to the best of Borrower’s and Indemnitor’s knowledge, any entity
or person owning an interest in or being an investor or otherwise, in Borrower,
or Indemnitor or their respective constituents or affiliates are in violation of
any laws relating to terrorism or money laundering, including the Executive
Order and the Patriot Act.

 

4.18        No Default.  No Default or Event of Default has occurred and is
continuing.

 

4.19        Trade Name; Principal Place of Business.  Borrower uses no trade
name other than its actual name set forth herein.  The principal place of
business of Borrower is as stated on page 1 hereof.

 

4.20        FIRPTA.  Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Internal Revenue Code.

 

25

--------------------------------------------------------------------------------


 

4.21        RICO.  Borrower has not been charged with nor, to its knowledge, is
it under investigation for, possible violations of the Racketeer Influenced and
Corrupt Organizations Act, the Continuing Criminal Enterprise Act, the
Controlled Substance Act of 1978, or similar laws providing for the possible
forfeiture of any of its respective assets or properties.

 

4.22        No Casualty.  No part of the Project has been damaged by fire or
other casualty except as disclosed in writing to Lender.

 

4.23        Truth of Recitals.  All statements set forth in the Recitals are
true and correct.

 

4.24        Personal Property and Inventory.  Intentionally deleted.

 

4.25        Project Documents.  The Project is not subject to any reciprocal
easements, covenants, conditions or restrictions or development agreements,
except as reflected in the policy of title insurance accepted by Lender with
respect to the Loan.

 

4.26        Service Agreements and Permits.  No previous assignment, sale,
pledge, transfer, mortgage or other encumbrance of any interest in the Service
Agreements, the Permits, or any of them, has been made, and Borrower agrees not
to assign, sell, pledge, transfer, mortgage or otherwise encumber its interest
in the Service Agreements, the Permits, or any of them, so long as any portion
of the Loan remains unpaid.  Borrower further represents and warrants that
(i) Borrower has not performed any act which might prevent Borrower from
performing its undertakings hereunder or which might prevent Lender from
operating under or enforcing any of the terms and conditions hereof or which
would limit Lender in such operation or enforcement, (ii) Borrower is not in
default under the Service Agreements, the Permits, or any of them, and no other
party to the respective Service Agreements is in default thereunder except as
disclosed in writing to Lender, (iii) no amendments to any of the Service
Agreements, and no change in the Permits, will be made or consented to by
Borrower without the prior written consent of Lender, and (iv) upon execution of
each Service Agreement and the issuance of each Permit, Borrower will deliver,
if requested by Lender, a copy of the same (or the original at Lender’s request)
to Lender and will require such of the parties thereto as Lender may designate
to execute and deliver to Lender a consent to this Agreement, such consent to be
in form and content satisfactory to Lender.

 

4.27        Environmental Matters.  Borrower represents and warrants to Lender
that, (i) to the best of its knowledge following due and diligent inquiry
equivalent to that of a duly diligent property owner, (a) the Project has been
and is free from contamination by Hazardous Materials, and (b) no release of any
Hazardous Materials has occurred on, onto or about the Project; (ii) to the best
of its knowledge following due inquiry equivalent to that of a duly diligent
property owner, the Project currently complies, and will comply based on its
anticipated use, with all current Hazardous Materials Laws and other legal
requirements relating to environmental matters; (iii) to the best of its
knowledge following due inquiry equivalent to that of a duly diligent property
owner, in connection with the ownership, operation, and use of the Project, all
necessary notices have been filed and all required permits, licenses and other
authorizations have been obtained, including those relating to the generation,
treatment, storage, disposal or use of Hazardous Materials; (iv) to the best of
its knowledge following due inquiry equivalent to that of a duly diligent
property owner, there is no present, past or threatened investigation, inquiry
or

 

26

--------------------------------------------------------------------------------


 

proceeding relating to the environmental condition of, or to events on or about,
the Project; (v) Borrower has not released or waived the liability of any
previous owner, lessee or operator of the Project or any party who may be
potentially responsible for the presence of or removal of or other response to,
Hazardous Materials on or from the Project, nor has Borrower made promises of
indemnification regarding Hazardous Materials to any party; and (vi) Lender has
been furnished copies of all reports in their control concerning Hazardous
Materials on or about the Project or compliance with Hazardous Materials Laws. 
Lender acknowledges receipt of a certain Environmental Report; however, Lender’s
receipt and review of the Environmental Report does not and shall not affect,
impair or diminish Borrower’s liability or obligations hereunder or Lender’s
rights and remedies hereunder.

 

5.            CASUALTY AND CONDEMNATION.

 

5.1          Lender’s Right to Settle Claims; Election to Apply Insurance and
Condemnation Proceeds to Indebtedness.  Except as otherwise provided in this
Section, in the event of any loss or damage to any portion of the Project due to
fire or other casualty, or any taking of any portion of the Project by
condemnation or under power of eminent domain, Lender may, in its sole and
absolute discretion, either apply the proceeds to the Loan balance or disburse
them for the purposes of repair and restoration.  Notwithstanding the
immediately preceding sentence, Borrower has the right to use insurance or
condemnation proceeds to rebuild following a casualty or a condemnation of the
Improvements, or to remedy the effect on the Project of any condemnation,
provided that (i) Lender shall have the right to settle any claim or award that
Borrower has not settled on or before one hundred twenty (120) days after the
date of such loss or prior to the date of such taking and (ii) each of the
following is satisfied in the determination of Lender:  (a) no Default exists,
(b) no payment Event of Default has occurred during the preceding twelve months,
(c) the proceeds received by Lender, together with any additional funds
deposited with Lender by Borrower, are sufficient, in Lender’s sole and absolute
discretion, either to restore the Project to its condition before the casualty
or to remedy the condemnation, (d) local building and zoning laws allow the
Project to be rebuilt to that which existed prior to the casualty or
condemnation, (e) a loss of no more than 7% of the commercial tenant rental
income results through commercial tenants exercising rights to terminate their
leases as a result of casualty or condemnation, and (f) the Loan-to-Value ratio
of the Project on completion will be 75% or less, as determined by an Appraisal
(provided, however, in the event the casualty or condemnation proceeds received
are less than 3% of the original Loan amount, Borrower will not have to satisfy
this subpart (f) to rebuild).  The Appraisal required pursuant to the foregoing
provision shall be at Borrower’s expense and Borrower is required to provide
proof of such payment to Lender and Lender’s Mortgage Correspondent.

 

Provided that no Event of Default exists, Borrower may settle all claims up to
$500,000 directly with the insurance company without the prior consent of Lender
provided that (i) Borrower uses the proceeds of any claim to rebuild or restore
the Project to its condition prior to the casualty, (ii) Borrower provides
Lender with written notice of the casualty, and (iii) local building and zoning
laws allow the Project to be rebuilt to the condition prior to the casualty. 
Failure to rebuild and restore will constitute an Event of Default under the
Loan Documents.  Failure to use the insurance proceeds received directly from
the insurance company to rebuild and restore is a Recourse Event as defined in
Section 9.18 of this Agreement.

 

27

--------------------------------------------------------------------------------


 

In all other cases, Lender shall have the right (but not the obligation) to
collect, retain and apply to the indebtedness of Borrower under this Agreement
and the other Loan Documents all insurance and condemnation proceeds (after
deduction of all expense of collection and settlement, including attorney and
adjusters’ fees and expenses), and if such proceeds are insufficient to pay such
amount in full, to declare the balance remaining unpaid on the Note and Security
Instrument to be due and payable forthwith and to avail itself of any of the
remedies afforded thereby as in the case of any Event of Default.  Any proceeds
remaining after application to the indebtedness of Borrower under this Agreement
and the other Loan Documents shall be paid by Lender to Borrower or the party
then entitled thereto.

 

5.2          Borrower’s Obligation to Rebuild and Use of Proceeds Therefor.  If
Lender does not elect to or is not entitled to apply fire or casualty insurance
proceeds to the indebtedness, all insurance proceeds received will be deposited
into a third party escrow account controlled by Lender or its Mortgage
Correspondent.  Lender may also require that Borrower deposit any deficit
between the business interruption or loss of rents proceeds received and the
debt service due under the Loan Documents during the period of rebuilding or
restoration of the Improvements.  As provided under Section 5.1 of this
Agreement, Lender shall have the right (but not the obligation) to settle,
collect and retain such proceeds, and after deduction of all expenses of
collection and settlement, including attorney and adjusters’ fees and expenses,
to release the same to Borrower periodically provided that Borrower shall:

 

(a)           Expeditiously repair and restore all damage to the portion of the
Project in question resulting from such fire or other casualty, including
completion of the construction if such fire or other casualty shall have
occurred prior to completion, so that the Project will be completed in
accordance with the plans and specifications therefor; and

 

(b)           If the proceeds of fire or casualty insurance (and the undisbursed
available Loan proceeds for construction) are, in Lender’s sole judgment,
insufficient to complete the repair and restoration of the buildings, structures
and other improvements constituting the Project, then Borrower shall promptly
deposit with Lender the amount of such deficiency.

 

Any request by Borrower for a disbursement by Lender of fire or casualty
insurance proceeds and funds deposited by Borrower pursuant to this Section 5.2
and the disbursement thereof shall be conditioned upon Borrower’s compliance
with and satisfaction of the same conditions precedent as would be applicable in
connection with construction loans made by institutional lenders for projects
similar to the Project, including approval of plans and specifications,
submittal of evidence of completion, updated title insurance, lien waivers, and
other customary safeguards.

 

6.            ASSIGNMENTS.

 

6.1          Lender’s Right to Assign.  Lender shall have the right to assign,
transfer, sell, negotiate, pledge or otherwise hypothecate this Agreement and
any of its rights and security hereunder, including the Note, Security
Instrument, and any other Loan Documents.  Lender shall have the right to hire
outside firms it deems necessary to assist with the servicing,

 

28

--------------------------------------------------------------------------------


 

administration and monitoring of the Loan.  Borrower hereby agrees that all of
the rights and remedies of Lender in connection with the interest so assigned
shall be enforceable against Borrower by such assignee with the same force and
effect and to the same extent as the same would have been enforceable by Lender
but for such assignment.  Borrower agrees that Lender shall have the right to
sell participations in the Loan or to include the Note in a securitized pool of
indebtedness without the consent of Borrower.

 

6.2          Prohibition of Assignments by Borrower.  Borrower shall not assign
or attempt to assign its rights under this Agreement.  Borrower will not suffer
or permit any of its interest or rights in the Project to be assigned,
transferred, sold, pledged, vested, encumbered, hypothecated or otherwise
disposed of (the foregoing are hereinafter referred to individually as a
“Transfer,” collectively as “Transfers”) until the provisions of this Agreement
have been fully complied with and the Loan and all other sums evidenced by the
Note and/or secured by the Security Instrument and other Loan Documents, have
been repaid in full.  Borrower shall promptly notify Lender of the death or
incapacity of any Indemnitor or any other individual(s) having direct or
indirect management or control over the Property and/or Borrower.  Failure of
Borrower to provide such notice shall constitute a default under the Loan
Documents.

 

6.3          Transfers of Interests in Borrower.  So long as all of the
following conditions are satisfied, direct or indirect transfers of up to 49% in
the aggregate of the membership interests in the Borrower shall be deemed to be
Permitted Transfers pursuant to this Agreement:  (a)Inland Diversified Real
Estate Trust, Inc. shall continue to hold at least 51% of the membership
interests in the Borrower;  (b)  The Project shall be managed at all times by
(A) Inland Diversified Real Estate Trust, Inc.  or (B) a financially sound,
professional property management company, experienced in managing properties
similar in type and quality to the Real Property approved in writing by the
Lender (which consent will not be unreasonably withheld);  (c)  Inland
Diversified Real Estate Trust, Inc. shall continue to have Legal Control of the
Borrower. For purposes hereof, Legal Control shall mean the power directly to
make or veto all material decisions with respect to the Borrower, including the
operations, management, financing and disposition of the Borrower and its
assets, and Inland Diversified Real Estate Trust, Inc. cannot be divested of
Legal Control without the written consent of the Lender.  (d)  Inland
Diversified Real Estate Trust, Inc. shall continue to be the Indemnitor and have
a Net Worth of no less than $100,000,000.00. For purposes hereof, “Net Worth”
shall mean Total Assets less any Liabilities as reported in said company’s
audited financial statements.

 

The issuance, hypothecation, sale or transfer of stock in Inland Diversified
Real Estate Trust, Inc. shall not violate the provisions of this Section 6.3, 
so long as Legal Control of Inland Diversified Real Estate Trust, Inc. does not
change.

 

Copies of any and all documents evidencing any such Permitted Transfer must be
provided to Lender within fifteen (15) days after the occurrence of said
transfer including, without limitation, a statement detailing the transfer and a
listing of reallocations and percentages of ownership interest in Borrower.

 

The Borrower shall reimburse the Lender all out-of-pocket expenses and a
transfer fee in conjunction with its review and processing of a proposed or
completed Permitted Transfer, regardless of whether the Permitted Transfer is
carried out.

 

29

--------------------------------------------------------------------------------


 

Any transfer other than a Permitted Transfer described above will constitute an
Event of Default under the Loan Documents.  Without limiting the generality of
the foregoing any Transfers that would result in there being any co-borrowers,
other than or in addition to Borrower, shall be strictly prohibited.

 

7.            EVENTS OF DEFAULT.

 

7.1          Event of Default.  The occurrence of any one or more of the
following shall constitute an “Event of Default,” as such term is used herein:

 

(a)           If Borrower fails to pay principal or interest under the Note when
due;

 

(b)           If Borrower defaults in the performance of any of its other
covenants, agreements and obligations under this Agreement involving the payment
of money;

 

(c)           If Borrower defaults in the performance of any of its covenants,
agreements and obligations under this Agreement not expressly described in other
subparts of this Section, and fails to cure such default within thirty (30) days
after written notice thereof from Lender provided, however, that if such default
is reasonably susceptible of cure, but cannot be cured within such thirty (30)
day period, then so long as Borrower promptly commences cure and thereafter
diligently pursues such cure to completion, the cure period shall be extended
for an additional thirty (30) days, within which Borrower may complete such
cure;

 

(d)           If at any time or times hereafter any representation or warranty
(including the representations and warranties of Borrower set forth in any Loan
Document), statement, report or certificate furnished to Lender in connection
with the Loan is not true and correct in any material respect;

 

(e)           If any petition is filed by or against Borrower or any Affiliated
Party under the Bankruptcy Code or any similar state or federal Law, whether now
or hereafter existing (and, in the case of involuntary proceedings, failure to
cause the same to be vacated, stayed or set aside within thirty (30) days after
filing);

 

(f)            If any assignment, pledge, encumbrance, transfer, hypothecation,
failure of notice or other disposition is made in violation of Section 6.2 or
Section 6.3 of this Agreement;

 

(g)           If Borrower, any general partner of Borrower or any Guarantor or
Indemnitor shall fail to pay any debt owed by it or is in default under any
agreement with Lender or any other party (other than a failure or default for
which the maximum liability of Borrower or such general partner, Guarantor or
Indemnitor does not exceed 25% of their respective assets) and such failure or
default continues after any applicable grace period specified in the instrument
or agreement relating thereto;

 

(h)           If a default (other than those set forth in this Section 7.1)
occurs under any of the Loan Documents and continues beyond the applicable grace
period, if any, contained therein; or

 

30

--------------------------------------------------------------------------------


 

(i)            If Borrower defaults in the performance of any of its covenants,
agreements and obligations set forth in Sections 3.20, 3.28 and 4.27 of this
Agreement.

 

8.            REMEDIES.

 

8.1          Remedies Conferred Upon Lender.  Upon the occurrence of any Event
of Default, including without limitation the filing, by Borrower, of a voluntary
petition under Chapter 11 of the Bankruptcy Code, Lender shall have the right
(but not the obligation) to pursue any one or more of the following remedies
concurrently or successively, it being the intent hereof that all such remedies
shall be cumulative and that no such remedy shall be to the exclusion of any
other:

 

(a)           Declare the Note to be immediately due and payable;

 

(b)           Use and apply any monies deposited by Borrower with Lender,
including amounts in the Escrow Account, regardless of the purpose for which the
same was deposited, to cure any such default or to apply on account of any
indebtedness under this Agreement which is due and owing to Lender;

 

(c)           Exercise or pursue any other right or remedy permitted under this
Agreement or any of the Loan Documents or conferred upon or available to Lender
at law or in equity or otherwise; and

 

(d)           To correct any such Event of Default in such manner and to such
extent as Lender may deem necessary to protect the security hereof, including,
without limitation, the right (but not the obligation) to appear in and defend
any action or proceeding purporting to affect the security hereof or the rights
or powers of Lender, and also the right (but not the obligation) to perform and
discharge each and every obligation, covenant, condition and agreement of
Borrower under the Service Agreements and the Permits.  Lender shall not be
obligated to perform or discharge, nor does it hereby undertake to perform or
discharge, any obligation, duty or liability under any of the Service Agreements
nor any of the Permits, or by reason of this Agreement, unless or until Lender
exercises its rights hereunder.  Lender may, at its option, upon written notice
to the appropriate Consenting Party in the case of a Service Agreement, exercise
any or all of the rights and remedies granted to Borrower under any Service
Agreement or Permit, including any right or remedy with respect to the
Consenting Party in question in the case of a Service Agreement, as if Lender
had been an original party to such Service Agreement or the permittee under the
Permit.  After an Event of Default, upon giving such notice to any Consenting
Party with respect to a Service Agreement, Lender may elect to assume all
obligations of Borrower under any Service Agreement between Borrower and the
Consenting Party or with respect to any Permit; but in any case Lender shall not
be responsible for any default of Borrower under the Service Agreement occurring
prior to the time Lender gives such notice to the Consenting Party or assumes
the obligations under any Permit.  Each Consenting Party is hereby authorized by
Borrower to perform its obligations under the Service Agreements to which it is
a party for the benefit of Lender without any obligation to determine whether or
not an Event of Default has in fact occurred.

 

31

--------------------------------------------------------------------------------


 

8.2          Non-Waiver of Remedies.  No waiver of any breach or default
hereunder shall constitute or be construed as a waiver by Lender of any
subsequent breach or default or of any breach or default of any other provision
of this Agreement.

 

8.3          Cash Collateral Account.  Upon the occurrence of an Event of
Default, Borrower shall deposit all revenues from the operation of the Project
into an account held by and pledged to Lender (“Cash Collateral Account”) after
Borrower has failed to promptly cure as provided for in the Loan Documents. 
Lender shall not pay interest on any amounts held on deposit in the Cash
Collateral Account, unless required to do so under applicable Laws.  Borrower
shall execute such documents as Lender, in its sole discretion, deems necessary
to perfect its interest in the Cash Collateral Account.

 

9.            GENERAL PROVISIONS.

 

9.1          Captions.  The captions and headings of various Articles and
Sections of this Agreement and Exhibits pertaining hereto are for convenience
only and are not to be considered as defining or limiting in any way, the scope
or intent of the provisions hereof.

 

9.2          Merger.  This Agreement, the Application/Commitment and the Loan
Documents and instruments delivered in connection herewith, as may be amended
from time to time in writing, constitute the entire agreement of the parties
with respect to the Project and the Loan, and all prior discussions,
negotiations and document drafts are merged herein and therein.  If there are
any inconsistencies between the Application/Commitment and this Agreement or the
Loan Documents, the terms contained in this Agreement and the other Loan
Documents shall prevail.  Neither Lender nor any employee of Lender has made or
is authorized to make any representation or agreement upon which Borrower may
rely unless such matter is made for the benefit of Borrower and is in writing
signed by an authorized officer of Lender.  Borrower agrees that it has not and
will not rely on any custom or practice of Lender, or on any course of dealing
with Lender, in connection with the Loan unless such matters are set forth in
this Agreement or the Loan Documents or in an instrument made for the benefit of
Borrower and in a writing signed by an authorized officer of Lender.

 

9.3          Notices.  Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing, in capitalized, bold letters using a font size of at least 12 pts.,
addressed as follows and shall be deemed to have been properly given if hand
delivered, if sent by reputable overnight courier (effective the business day
following delivery to such courier) or if mailed (effective two business days
after mailing) by United States registered or certified mail, postage prepaid,
return receipt requested to such addresses (for the applicable person or party)
as set forth on Exhibit B hereto; or at such other address as the party to be
served with notice may have furnished in writing to the party seeking or
desiring to serve notice as a place for the service of notice.  Notices given in
any other fashion shall be deemed effective only upon receipt.  The
communication shall clearly state, in the same format as above, the number of
days, business or otherwise, in which Lender has to review the communication
before consent is deemed given, when applicable.

 

9.4          Modification; Waiver.  No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is in
writing and signed by the party

 

32

--------------------------------------------------------------------------------


 

against which the enforcement of such modification, waiver, amendment, discharge
or change is sought.  Lender reserves the right to charge an administrative fee
for any such modification, waiver, amendment, discharge, or change of this
Agreement.

 

9.5          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROJECT IS LOCATED AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

9.6          Acquiescence Not to Constitute Waiver of Lender’s Requirements. 
Lender may at any time by a specific writing waive compliance by Borrower with
any covenant in any Loan Document, consent to Borrower’s doing any act which in
any Loan Document Borrower is prohibited from doing, or to Borrower’s failing to
do any act which in any Loan Document Borrower is required to do, release any
part of the Project or any interest therein from the lien and security interest
of the Security Instrument, or release any person liable for any part of the
Loan without impairing or releasing the liability of any other person.  Lender
may waive any Default without waiving any other prior or subsequent Default. 
Lender may remedy any Default without waiving the Default remedied.  Neither
failure by Lender to exercise, nor delay by Lender in exercising, nor
discontinuance of the exercise of any right, power or remedy upon any Default
shall be construed as a waiver of such Default or as a waiver of the right to
exercise any such right, power or remedy (including the right to accelerate the
maturity of the Loan or any part thereof) at a later date.  No single or partial
exercise by Lender of any right, power or remedy under any Loan Document shall
exhaust the same or shall preclude any other or further exercise thereof, and
every such right, power or remedy under any Loan Document may be exercised at
any time and from time to time.  No modification or waiver of any provision of
any Loan Document nor consent to any departure by Borrower therefrom shall in
any event be effective unless in writing signed by Lender and then such waiver
or consent shall be effective only in the specific instance, for the purpose for
which given and to the extent therein specified.  No notice to nor demand on
Borrower or any Guarantor in any case shall of itself entitle Borrower or any
Guarantor to any other or further notice or demand in similar or other
circumstances.

 

9.7          Disclaimer by Lender.

 

(a)           This Agreement is made for the sole benefit of Borrower and Lender
(and Lender’s successors and assigns and participants, if any), and no other
person or persons shall have any benefits, rights or remedies under or by reason
of this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement.  Lender shall not be liable for any debts or claims accruing in favor
of any third parties against Borrower or others or against the Project. 
Borrower is not and shall not be an agent of Lender for any purposes.  Except as
expressly set forth in the Loan Documents, Lender is not and shall not be an
agent of Borrower for any purposes.  Lender, by making the Loan or taking any
action pursuant to any of the Loan Documents, shall not be deemed a partner or a
joint venturer with Borrower or fiduciary of Borrower.

 

(b)           Any review, investigation or inspection conducted by Lender, any
architectural or engineering consultants retained by Lender or any agent or
representative

 

33

--------------------------------------------------------------------------------


 

of Lender in order to verify independently Borrower’s satisfaction of any
conditions precedent to the disbursement of the Loan, Borrower’s performance of
any of the covenants, agreements and obligations of Borrower under this
Agreement, or the truth of any representations and warranties made by Borrower
hereunder (regardless of whether or not the party conducting such review,
investigation or inspection should have discovered that any of such conditions
precedent were not satisfied or that any such covenants, agreements or
obligations were not performed or that any such representations or warranties
were not true), shall not affect (or constitute a waiver by Lender of) (i) any
of Borrower’s representations and warranties under this Agreement or Lender’s
reliance thereon, or (ii) Lender’s reliance upon any certifications required
under this Agreement or any other facts, information or reports furnished Lender
by Borrower hereunder.

 

(c)           By accepting or approving anything required to be observed,
performed, fulfilled or given to Lender pursuant to the Loan Documents,
including any certificate, statement of profit and loss or other financial
statement, survey, appraisal, lease or insurance policy, Lender shall not be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term provision or condition thereof, and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by Lender.

 

9.8          Right of Lender to Make Advances to Cure Borrower’s Defaults.  If
Borrower shall fail to perform in a timely fashion any of Borrower’s covenants,
agreements or obligations contained in this Agreement or the Loan Documents,
Lender may (but shall not be required to) perform any of such covenants,
agreements and obligations.  Any funds advanced by Lender in the exercise of its
judgment that the same are needed to protect its security for the Loan are
deemed to be obligatory advances hereunder and any amounts expended (whether by
disbursement of undisbursed Loan proceeds or otherwise) by Lender in so doing,
shall constitute additional indebtedness evidenced and secured by the Note, the
Security Instrument and the other Loan Documents, shall bear interest from the
date expended at the Default Rate and be payable together with such interest
upon demand.

 

9.9          Definitions Include Amendments.  Definitions contained in this
Agreement which identify documents, including the Loan Documents, shall be
deemed to include all amendments and supplements to such documents from the date
hereof, and all future amendments and supplements thereto entered into from time
to time to satisfy the requirements of this Agreement or otherwise with the
consent of the Lender.  Reference to this Agreement contained in any of the
foregoing documents shall be deemed to include all amendments and supplements to
this Agreement.

 

9.10        Time Is of the Essence.  Time is hereby declared to be of the
essence of this Agreement and of every part hereof.

 

9.11        Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

34

--------------------------------------------------------------------------------


 

9.12        Waiver of Consequential Damages.  In no event shall Lender be liable
to Borrower for consequential damages, whatever the nature of a breach by Lender
of its obligations under this Agreement, or any of the Loan Documents, and
Borrower for itself and all Affiliated Parties hereby waives all claims for
consequential damages.

 

9.13        Claims Against Lender.  Lender shall not be in default under this
Agreement, or under any other Loan Documents, unless a written notice
specifically setting forth the claim of Borrower shall have been given to Lender
within thirty (30) days after Borrower first had knowledge of, or reasonably
should have had knowledge of, the occurrence of the event which Borrower alleges
gave rise to such claim and Lender does not remedy or cure the default, if any
there be, promptly thereafter.  If it is determined in any proceedings that
Lender has improperly failed to grant its consent or approval, where such
consent or approval is required by this Agreement or any other Loan Documents,
Borrower’s sole remedy shall be to obtain declaratory relief determining such
withholding to have been improper, and for itself and all Affiliated Parties,
Borrower hereby waives all claims for damages or set-off against Lender
resulting from any withholding of consent or approval by Lender.

 

9.14        Jurisdiction and Venue.  With respect to any suit, action or
proceedings relating to this Agreement, the Project, or any of the other Loan
Documents (“Proceedings”) each party irrevocably (i) submits to the
non-exclusive jurisdiction of the state and federal courts located in the State
where the Project is located, and (ii) waives any objection which it may have at
any time to the laying of venue of any proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have jurisdiction over such party.  Nothing in this
Agreement shall preclude either party from bringing Proceedings in any other
jurisdiction nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

9.15        Severability.  The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal Laws.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Agreement is found by a court of law to be in
violation of any applicable Laws, and if such court declares such portion,
provision, or provisions of this Agreement to be illegal, invalid, unlawful,
void or unenforceable as written, then it is the intent of all parties hereto
that such portion, provision, or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, and that the
remainder of this Agreement shall be construed as if such illegal, invalid,
unlawful, void, or unenforceable portion, provision, or provisions were not
contained herein, and that the rights, obligations, and interests of Borrower
and Lender under the remainder of this Agreement shall continue in full force
and effect.

 

9.16        Incorporation of Recitals.  The Recitals set forth herein and the
Exhibits attached hereto are incorporated herein and expressly made a part
hereof.

 

9.17        WAIVER OF JURY TRIAL.  BORROWER AND LENDER EACH HEREBY WAIVE (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING

 

35

--------------------------------------------------------------------------------


 

DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF NOTEHOLDER, ITS
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH; AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

9.18        Limitation of Liability.  Subject to the provisions of this Section
9.18, the Lender agrees that it shall not seek to enforce any monetary judgment
with respect to the indebtedness evidenced by the Note against Borrower except
through recourse to the Project.  Notwithstanding the foregoing, if the Loan is
non-recourse to partners and, if Borrower is a partnership, its general partner,
Borrower shall be liable for and SHALL INDEMNIFY AND DEFEND THE INDEMNIFIED
PARTIES AGAINST, AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND REIMBURSE
THE INDEMNIFIED PARTIES FOR, ANY AND ALL CLAIMS, DEMANDS, JUDGMENTS, PENALTIES,
LIABILITIES, COSTS, DAMAGES AND EXPENSES, DIRECTLY OR INDIRECTLY INCURRED BY THE
INDEMNIFIED PARTIES, INCLUDING COURT COSTS AND ATTORNEY FEES (PRIOR TO TRIAL, AT
TRIAL AND ON APPEAL), DIRECTLY OR INDIRECTLY CAUSED BY, RESULTING FROM OR
ARISING OUT OF ANY OF THE FOLLOWING ACTS OR OMISSIONS (COLLECTIVELY, THE
“RECOURSE EVENTS”) committed, permitted or omitted by any of the Indemnitor,
Guarantor, Borrower or any of their respective agents, employees and/or
contractors:  (i) waste to or of the Project or a failure to maintain the
condition of the Project in the manner required by the Loan Documents; (ii)
fraud or material misrepresentation by Borrower, Guarantor or Indemnitor; (iii)
failure to pay (unless separately escrowed for under the Loan Documents)
insurance premiums, taxes, assessments, ground rent or any other lienable
impositions as required under the Loan Documents, failure to furnish sums toward
restoration of the Project (in an amount equal to the deductible referenced in
Exhibit E attached hereto and by this reference incorporated herein), or failure
to apply insurance proceeds that are not deposited with Lender to the
restoration of the Project; (iv) misapplication of tenant escrows, security
deposits, insurance proceeds or condemnation proceeds; (v) failure while in
monetary default to pay to Lender all rents, income and profits of and from the
Project, net of reasonable and customary operating expenses; (vi) breach of, or
failure to perform the environmental warranties, representations, covenants or
indemnifications described in Sections 3.28 and 4.27 of the Environmental
Indemnity Agreement; (vii) destruction or removal of fixtures or personal
property securing the Loan from the Project, unless replaced by items of equal
value; (viii) terminating, settling, amending or entering into a lease of the
Project in violation of the Loan Documents; (ix) failure of the Project to
comply with any Building Laws after any Governmental Authority has notified
Borrower, its agents, employees and/or contractors of such non-compliance; (x)
breaches of representations or covenants contained in the Loan Documents
relating to compliance with the Executive Order or the Patriot Act; (xi) failure
to pay to Lender any rent, income or profits of and from the Project which have
been prepaid more than thirty (30) days in advance; (xii) willful or grossly
negligent violation of applicable Laws; and (xiii) failure to pay all amounts
payable under the Note in full, together with reasonable attorney fees, if
Borrower transfers or encumbers the Project in contravention of the Loan
Documents, or if Borrower files a voluntary petition under Chapter 11 of the
Bankruptcy Code prior to the two-year anniversary of the transfer of title to
the Project to Lender by a Foreclosure Conveyance.

 

36

--------------------------------------------------------------------------------


 

Nothing contained herein shall be construed to prevent Lender from exercising
any remedy allowed by Law or by the terms of this Agreement or any other Loan
Document which does not result in an obligation by Borrower or, if Borrower is a
general partnership, any of its general partners, to pay money with respect to
the Note.

 

9.19        Payment of Interest.  With respect to any disbursement of the Loan
by Lender (whether at the Loan Opening Date or at a subsequent date if the Loan
expressly contemplates subsequent disbursement(s) of Loan proceeds), the
obligation of Borrower to pay interest to Lender under the Note shall begin at
the time that Lender initiates its wire transfer of Loan proceeds.

 

9.20        Authorization to Slipsheet.  Borrower’s legal counsel is authorized
and directed to authorize Lender or its legal counsel to do any or all of the
following: (i) to insert the effective date of the Loan Documents into each such
document, (ii) to attach exhibits to the Loan Documents or other documents
furnished to Lender or Lender’s legal counsel in connection with the Loan, (iii)
to substitute pages to the Loan Documents (as approved by Borrower’s legal
counsel), and (iv) insert executed signature pages into the final Loan
Documents.  In no event shall Borrower’s consent be required with respect to any
matter set forth in this Section 9.20.

 

10.          SPECIAL PROVISIONS.  In the event of any inconsistencies between
the terms and conditions of Exhibit B and the other provisions of this
Agreement, the terms and conditions of the Exhibit B shall control and be
binding.

 

[The remainder of this page is intentionally left blank.]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
day and year first set forth above.

 

NOTICE OF INDEMNIFICATION:  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT THIS
SECURITY INSTRUMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO
SECTIONS 3.19, 3.28(d), 4.7(f) AND 9.18 HEREOF.

 

 

BORROWER:

 

 

 

 

INLAND DIVERSIFIED CHARLOTTE PERIMETER WOODS, L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

 

By: Inland Diversified Real Estate Trust, Inc.,a Maryland corporation,
Member-Manager

 

 

 

 

 

By:

/s/ Barry L. Lazarus

 

 

Name:

Barry L. Lazarus

 

 

Title:

President

 

[Signatures continued on next page.]

 

38

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

JACKSON NATIONAL LIFE INSURANCE COMPANY, a Michigan corporation

 

 

 

By:

PPM FINANCE, INC.,

 

 

its authorized agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Exhibits:

 

Exhibit A

-

Legal Description

Exhibit B

-

Defined Terms and Certain Terms

Exhibit C

-

Personal Property and Inventory

Exhibit D

-

Rent Roll

Exhibit E

-

Insurance Requirements

 

39

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[The Legal Description follows this cover page.]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFINITIONS AND CERTAIN TERMS

 

A.            DEFINITIONS.

 

(1)           Application/Commitment:  Collectively, the “Application” to PPM
Finance, Inc. for the Loan dated April 26, 2011, and the acceptance thereof as a
commitment dated April 28, 2011.

 

(2)           Assumption:  The Assumption by Borrower of the obligation to pay
the Loan and all of the responsibilities, obligations and liabilities pursuant
to the Loan Documents, in connection with its acquisition of the Project.

 

(3)           Borrower:  Inland Diversified Charlotte Perimeter Woods, L.L.C., a
Delaware limited liability company which has its principal place of business at
2901 butterfield Road, Oak Brook, Illinois 60523.  Its sole member and manager
is Inland Diversified Real Estate Trust, Inc., a Maryland corporation

 

(4)           Environmental Report:  The report dated July 11, 2008, prepared by
ECS LLP Carolinas, covering the environmental condition of the Project.

 

(5)           Financial Statements of Indemnitor:  The Financial Statements of
Indemnitor dated September 30, 2011, which were delivered to Lender by
Indemnitor.

 

(6)           Improvements:  The following improvements located on the Land: 
the Perimeter Woods Shopping Center, an approximately 291,059 square foot retail
center in Charlotte, NC.

 

(7)           Indemnitor:  Inland Diversified Real Estate Trust, Inc., a
Maryland corporation, jointly and severally (whether one or more).

 

(8)           Loan; Note:  A mortgage Loan from Lender to the original borrower,
Perimeter Woods Retail SAE, LLC, evidenced by that note payable to the order of
Lender in the original principal amount of FORTY-SIX MILLION, FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($46,500,000.00) being assumed by Borrower in the
Assumption.

 

(10)         Mortgage Correspondent:  As of the Loan Assumption Date, the
Mortgage Correspondent is Medalist Capital, Inc., and their address is 147
Wappoo Creek Drive, Suite 603, Charleston, SC 29412.  Lender retains the right
to change the Mortgage Correspondent at any time during the term of the Loan. 
Borrower hereby acknowledges that Lender may utilize Mortgage Correspondent or
other outside third parties selected by Lender in any aspects of the Loan,
including but not limited to, the servicing, administration and monitoring of
the Loan.  For purposes of this Agreement, where it is referenced that
information will be provided to “Mortgage Correspondent and Lender”, unless
designated otherwise by Lender, the information shall be provided to Mortgage
Correspondent, who will provide the same to Lender.  Lender may, at any time,
request that the information be provided to both Mortgage Correspondent and
Lender or to another third party in place of Mortgage Correspondent.

 

--------------------------------------------------------------------------------


 

(11)         Notice Addresses:

 

If to Borrower:

Inland Diversified Charlotte Perimeter Woods, L.L.C

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attn.:

Barry Lazarus

 

 

 

with a copy to:

Inland Diversified Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attn.:

General Counsel

 

 

 

If to Indemnitor:

Inland Diversified Real Estate Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attn.:

Barry Lazarus

 

 

 

If to Lender:

Jackson National Life Insurance Company

 

c/o PPM Finance, Inc.

 

225 West Wacker Drive, Suite 1200

 

Chicago, Illinois 60606

 

Attn.:

Vice President, Loan Servicing

 

 

 

with a copy to:

Jackson National Life Insurance Company

 

c/o PPM Finance, Inc.

 

225 West Wacker Drive, Suite 1200

 

Chicago, Illinois 60606

 

Attn.:

Vice President, Settlements & Administration

 

(12)         Operation of Project:  The Project shall be operated in a
first-class manner as a retail shopping center.

 

(13)         Project:  The Land together with the Improvements and any and all
other buildings, structures and improvements located or to be located thereon
and all rights, privileges, easements, hereditaments and appurtenances,
thereunto relating or appertaining, including parking for at least 1306
vehicles, but in any event parking in compliance with any applicable zoning
ordinance and tenant leases, and all personal property, fixtures and equipment
required or used (or to be used) for the operation thereof.

 

(14)         Title Insurer:  Chicago Title Insurance Company, or such other
title insurance company licensed in the State of North Carolina, as may be
approved by Lender in connection with the Loan.

 

B.            CERTAIN TERMS.  In the event of any inconsistencies between the
terms and conditions of this Section B of Exhibit B and the other provisions of
this Agreement, the terms and conditions of this Section B shall control and be
binding.

 

2

--------------------------------------------------------------------------------


 

(1)           Conditional Waiver of Reserves.  Lender conditionally waives the
provisions of this Agreement, which require the monthly deposit in escrow of
funds for taxes, assessments,  and insurance premiums as described in the Loan
Documents; provided, however, Lender reserves the right, at its sole election,
to again invoke the provisions of the Loan Documents relating to the escrow of
taxes, assessments, and insurance premiums at any time during the term of the
loan and to enforce the payment of such escrow upon giving the Borrower at least
thirty (30) days advance written notice in the event of the following:

 

(a)           Borrower’s failure to pay any such taxes, assessments, insurance
premiums or ground rent when due;

 

(b)           An Event of Default occurring under the terms of this Agreement or
any other Loan Document;

 

(c)           Monthly installment payments of principal and/or interest payable
with respect to the Loan have not been paid when due three (3) or more times in
a twelve-month period;

 

(d)           Borrower’s failure to provide evidence to Lender of the payment of
insurance premiums within thirty (30) days after the date such payment is due;

 

(e)           If the required insurance coverage outlined in Section 3.3 of this
Agreement lapses or should not be in place at any time;

 

(f)            The sale, conveyance, transfer or other vesting of any direct or
indirect interest in Borrower with or without Lender’s consent.

 

This waiver of reserves is personal to Borrower and is not assignable nor
transferable.

 

(2)           Additional Improvements.  If a request is made by Borrower, and
consented to by Lender, Lender’s consent shall be conditioned upon receipt and
approval of information, documentation and assurances, standard in the lending
industry, when new construction is contemplated.  Such information,
documentation and assurances shall include, but not by way of limitation, lien
waivers, invoices and proof of payment, survey revisions, date down title
endorsements and evidence of property and liability coverage.  Such consent is
also conditioned upon Borrower’s payment of any and all Lender’s attorney fees
in connection with such information, documentation and assurances as a result of
the alterations or new improvements to the Project.

 

(3)           Leasing Guidelines.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN,
COPIES OF ALL LEASES, NEW LEASES, LEASE AMENDMENTS OR MODIFICATIONS, LEASE
EXTENSIONS, LEASE ASSIGNMENTS AND RENEWALS MUST BE FORWARDED TO LENDER
IMMEDIATELY UPON EXECUTION THROUGHOUT THE TERM OF THE LOAN.  If all of the
following conditions are met with respect to a proposed action relating to any
lease of space in the Project (“Leasing Action”), Lender’s consent shall not be
required to such Leasing Action:

 

3

--------------------------------------------------------------------------------


 

(a)           The tenant under the Lease to which the proposed Leasing Action
relates leases (and would lease after the consummation of the proposed Leasing
Action), in the aggregate, 5,000 or fewer square feet of space at the
Properties;

 

(b)           The term (including the base term and all optional or mandatory
extension terms that do not adjust rent under the applicable lease to a market
rate at the time of the applicable extension) of the lease subject to the
proposed Leasing Action is (and would be after consummation of the proposed
Leasing Action) ten years or less;

 

(c)           The net effective rental rate payable under the lease to which the
proposed Leasing Action relates, taking into account all economic terms of the
applicable lease including, without limitation, operating expense and tax
reimbursements and improvement allowances, is (and would be after the
consummation of the applicable Leasing Action) greater than or equal to the
market rental rate in the metropolitan area in which the Project subject to the
applicable Leasing Action is located as determined by Lender in its reasonable
discretion;

 

(d)           If the tenant under the Lease to which the proposed Leasing Action
relates leases (and would lease after the consummation of the proposed Leasing
Action), in the aggregate, 5,000 or more square feet of space at the Properties,
the lease to which the proposed Leasing Action relates, together with all
documentation related to the proposed Leasing Action, is in the same form as a
standard form of lease for the Borrowers approved by Lender in writing as such
“standard form of lease” without any material deviations or alterations
therefrom;

 

(e)           If the tenant under the Lease to which the proposed Leasing Action
relates leases (and would lease after the consummation of the proposed Leasing
Action), in the aggregate, 5,000 or fewer square feet of space at the
Properties, the lease to which the proposed Leasing Action relates, together
with all documentation related to the proposed Leasing Action, is on market
terms and provisions in the metropolitan area in which the Project subject to
the applicable Leasing Action is located;

 

(f)            The lease to which the applicable Leasing Action relates,
together with all documentation related to the proposed Leasing Action, does not
contain any obligation of any Borrower with respect to property other than the
Project subject to the applicable Leasing Action, including, without limitation,
any rental space takeover, nor any rights or options of the applicable tenant to
purchase all or any portion of the Project subject to the applicable Leasing
Action or any interest therein;

 

(g)           The proposed Leasing Action is the result of an arm’s length
negotiation and transaction with a tenant that is not affiliated with any
Borrower; and

 

4

--------------------------------------------------------------------------------


 

(h)           No Event of Default under the Loan Documents is continuing on the
date any Borrower takes the applicable Leasing Action.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PERSONAL PROPERTY AND INVENTORY

 

Intentionally Deleted

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RENT ROLL

 

[The Rent Roll follows this cover page.]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PPM FINANCE, INC. PROPERTY AND LIABILITY INSURANCE REQUIREMENTS FOR JACKSON
NATIONAL LIFE INSURANCE COMPANY revised July 2010

 

PPM Finance, Inc. (“PPM”) is an affiliate of and authorized agent for Jackson
National Life Insurance Company (“Mortgagee” and/or “Lender”), and as such has
established the following insurance requirements to be complied with during the
lifetime of the loan.

 

REQUIREMENTS OF ALL POLICIES:

 

Insureds:  The Borrower’s full name (per loan documents) must be either the
Named Insured or Additional Insured on all policies.  If a third party or tenant
provides coverage, the Borrower must be endorsed as Additional Insured on all
policies required herein. If a third party or tenant provides coverage, the
Lender must be endorsed as Mortgagee and Loss Payee on all property policies
required herein and Additional Insured on the general liability policy.

 

Additional Interests:  Lender must be designated as Mortgagee and Loss Payee on
building, business income, business personal property, and boiler and
machinery/equipment breakdown coverage forms; and Additional Insured on the
general liability policy. The Additional Interest and Certificate Holder wording
should read:

 

Jackson National Life Insurance Company,

its successors, assigns, and/or affiliates

as their interests may appear (atima is acceptable)

c/o correspondent/servicer’s address.

 

Evidence of Insurance:  Acceptable evidence of insurance can include any of the
following at closing and renewal:

 

Property

 

·                  A Copy of the Policy

·                  Acord 28

·                  Acord 27 Showing the following Coverages, Limits,
Deductibles, and Forms:

 

·                  Building

·                  Rents

·                  Equipment Breakdown/Boiler & Machinery

·                  Ordinance and Law Coverage A

·                  Agreed Amount/Waiver of Coinsurance

·                  Replacement Cost Valuation

·                  Special/All Risk Cause of Loss

·                  Earthquake, Flood, and Wind (Waiver Required for < 100%
Replacement Value) PPM does not recognize PML as a viable alternative to full
replacement value for Wind

·                  Terrorism

 

·                  Proprietary Carrier Forms identifying the prescribed
Coverages, Limits, Deductibles, and Forms

 

--------------------------------------------------------------------------------


 

·                  If the policy is a first time issue, we will accept a Binder
of Insurance that lists all required coverages, limits and deductibles, pending
issue of the policy

·                  If either the borrower or a tenant is permitted to “self
insure”; a document acknowledging the intent to self insure must be received
annually

 

Policy Copies or Endorsements: A Copy of the Policy for single entity properties
must be received within 60 days of closing or renewal.

 

For multiple location polices with more than one lender; PPM will accept copies
of the endorsements naming Jackson as Mortgagee and Loss Payee. The endorsements
must be received within 60 days of closing or renewal.

 

Liability - Acceptable evidence of insurance can include any of the following at
closing and renewal:

 

·                  A Copy of the Policy

·                  Acord 25 Showing the Coverages, Limits, Deductibles/SIR, and
Forms

·                  Proprietary Carrier forms referencing the required
information

·                  If either the borrower or a tenant is permitted to “self
insure” a document acknowledging their intent to self insure must be received
annually

·                  A copy of the general liability endorsement naming Jackson as
Additional Insured must be received within 60 days of closing or renewal

 

Both the Evidence of Property Insurance and Certificate of Liability must
reference the Collateral Property Address(s) and Borrowing Entity.

 

Notice of Cancellation:  All policies and certificates shall contain a provision
requiring the insurance company to provide at least 30 days (10 days for
non-payment of premium) written notice cancellation or changes to the policy to
Lender c/o correspondent that affect the Lender’s interest in accordance with
policy provisions or as required by law.

 

Evidence of Property Insurance wording stating cancellation notice “will be
delivered in accordance with the policy provisions” will also be accepted as
compliant.

 

Acceptable Carriers:  All insurance carriers participating on all layers
evidencing the required coverage must carry an AM Best Financial Strength Rating
(FSR) of A- and a Financial Size Category (FSC) of IX during the entire life of
the loan.  Carriers not rated by AM Best must be approved on an individual
basis.  Carriers must be licensed to conduct business in the state where the
property is located.

 

Risk Retention Groups (RRG’s) and Risk Purchasing Groups (RPG’s) will not be
accepted unless approved in writing by PPM. All insured locations on the policy
must have some common ownership to a single Borrower, Sponsor, or Parent.

 

2

--------------------------------------------------------------------------------


 

PROPERTY INSURANCE REQUIREMENTS:

 

Building and Personal Property / Business Income / Boiler & Machinery/Equipment
Breakdown Coverage: Building and business personal property coverage must be
written on an “All Risk” or “Special Causes of Loss” form (as defined by the
insurance contracts) on a Replacement Cost valuation basis.  Coverage is to
include Wind and Hail and Ordinance or Law (Coverage A to be a minimum of 50% of
the building amount for a single building property or 50% of the highest valued
collateral building in multiple location properties).  If the property has
multiple buildings and is written on a Blanket Basis, the policy must not
contain a Margin Clause; an Occurrence Limit of Liability Endorsement; or any
other form wording designed to dilute or delete the benefit of Blanket Coverage.

 

Boiler and Machinery/Equipment Breakdown coverage is to include property damage,
business income, extra expense and hazardous substance.  If the Building and
Boiler and Machinery/Equipment Breakdown coverages are provided by separate
policies, a Joint Loss Agreement Endorsement should be obtained on each policy.

 

A Seismic Report is required on all properties located in Seismic Zone 3 or 4 as
designated in the 1997 edition of the Uniform Building Code.  Earthquake
insurance is required on properties that exceed the tolerance levels established
by the Jackson National Life Insurance Company Seismic Report Guidelines
(usually > 20%).

 

The building and business personal property coverage limits must be for the full
Replacement Cost of the property unless waived in writing by PPM. This
requirement includes Wind, and when required, Flood. The policy must contain an
Agreed Amount Endorsement or Waiver of Coinsurance Clause.  Blanket policies
should not contain a Margin Clause. The Agreed Amount Endorsement must identify
the insured property by its street address and include Business Income.

 

Property in Flood Zones A and V and/or all zones in the 100 year flood zone
plain as determined by FEMA must obtain flood coverage through the National
Flood Insurance Program (NFIP). Excess Flood coverage will be required if the
NFIP limits fall below full Replacement Cost of the building.

 

Business Income Coverage is required for the loss of gross rental income and
other gross income for an amount not less than 12 months rental income or on an
Actual Loss Sustained form of coverage.  Coverage must provide a period of
restoration of not less than 12 months.  If the tenant insures the building
under a triple net lease and the lease contains a Rent Abatement Clause, the
Borrower must carry Business Income Coverage independently from any coverage the
tenant may provide.

 

The Borrower may use multiple policies to satisfy the requirements stated above
as long as each

 

3

--------------------------------------------------------------------------------


 

carrier used is rated A- IX or better by AM Best and the insurance program as a
whole satisfies all the requirements herein.  No gaps of coverage between policy
layers are acceptable.

 

Vacant Property: When a property is vacant for 60 consecutive days or more, PPM
is to receive a Vacancy Permit (ISO form CP 04 05 or a form containing
equivalent language) issued by the property insurance carriers on each location
when the vacancy rate is greater than 69% of the total net rentable square
footage.

 

If any buildings are constructed, added, or significantly altered by 10% or more
of the property value and/or affect any part of the rents, a Builder’s Risk
Insurance Policy is required on a completed value form in an amount equal to
100% of hard costs.  There must be delayed income insurance covering not less
than 12 months anticipated loss of gross income.  All builder’s risk coverage
terms and conditions are subject to PPM approval.  Once the project has been
completed, the property in its entirety must comply with all the PPM insurance
requirements stated herein.

 

Acceptable maximum per occurrence Deductibles are the following:

 

Property

$25,000 per occurrence

 

 

Boiler & Machinery/Equipment Breakdown

$25,000 per occurrence

 

 

Business Income

72 hour (3 day) waiting period

 

 

Named Windstorm

% of insured value — Negotiable per Loan Basis

 

 

Earthquake

% of insured value — Negotiable per Loan Basis

 

 

Flood

$5,000 NFIP Policies; Excess Flood - % of insured value — Negotiable per Loan
Basis

 

LIABILITY INSURANCE REQUIREMENTS:

 

General Liability:  A General Liability Policy must be written on an Occurrence
form. Contractual Liability covering “Insured Contracts” must be included.  If
the Borrower sells or

 

4

--------------------------------------------------------------------------------


 

serves liquor, the Certificate of Liability Insurance must evidence Dram Shop or
Liquor Liability.

 

Minimum Acceptable Primary limits:

 

Bodily Injury and Property Damage

$1,000,000 per occurrence

 

$2,000,000 in the aggregate

Personal and Advertising Injury

$1,000,000 per occurrence and in the aggregate

 

No deductible is acceptable on the General Liability policy.

 

Professional Liability:  Healthcare Professional Liability with a minimum
$1,000,000 per occurrence limit must be carried by all facilities providing
“Assisted Living, Extended Stay, Rehabilitation, or Medical” services or
treatments for their residents.

 

Owned/Non-Owned Automobile Liability:  Coverage must be provided when Borrower
has employees and or owned vehicles.  Policy to extend to owned, hired, leased
and non-owned vehicles to include, not by way of limitation, employee’s vehicles
while on company business.  Required limits:

 

Combined Single Limit:

$1,000,000 per occurrence and in the aggregate

or

 

Bodily Injury per person

$1,000,000 per occurrence and in the aggregate

Bodily Injury per accident

$1,000,000 per occurrence and in the aggregate

Property Damage

$1,000,000 per occurrence and in the aggregate

 

No deductible is acceptable on the owned/non-owned automobile liability policy.

 

Workers’ Compensation/Employers’ Liability:  Coverage must be provided when
Borrower has employees.  Required limits:

 

Workers’ Compensation

Statutory limits (State where employees are located/hired)

 

Employers’ Liability

$500,000 each accident

 

 

$500,000 disease policy limit

 

 

$500,000 disease each employee

 

 

No deductible is acceptable on the employers’ liability policy.

 

Umbrella/Excess Liability:  Properties not in the Hospitality or “Assisted
Living” industries must provide Umbrella and/or Excess Liability coverage
evidencing a limit of not less than $5,000,000 per occurrence and in the
aggregate with a Self-Insured Retention (SIR) not greater than $10,000 over all
required underlying liability policies.  PPM reserves the right to require
higher limits from properties where liquor is sold.

 

Properties in the Hospitality and “Assisted Living” industries must provide
Umbrella and/or

 

5

--------------------------------------------------------------------------------


 

Excess Liability coverage evidencing a limit of not less than $10,000,000 per
occurrence and in the aggregate with a Self-Insured Retention (SIR) not greater
than $10,000 over all required underlying liability policies.

 

Limits provided by the Umbrella/Excess Liability policies must be excess over
all the policy extensions and the required underlying liability coverages and
policies, including Liquor Liability.

 

Underground and/or Above Ground Fuel Storage Tanks:  Properties that have fuel
and/or oil storage tanks are required to carry an insurance policy covering
damage to owned property as well as bodily injury and property damage to third
parties caused by tank overflow and/or leakage or seepage.  Coverage is to
include, not by way of limitation, clean up costs.  A minimum limit of
$1,000,000 is required or limit as required by law which ever is greater.

 

Terrorism Coverage: PPM reserves the right to require Terrorism (TRIA) Coverage
on any of the coverage listed above for properties with an exposure to loss from
terrorist acts as determined by PPM criteria.

 

Mold, Fungus, and Lead Exposures: PPM reserves the right to require coverage for
damage to owned property as well as bodily injury and property damage to third
parties caused by mold and/or fungi and/or other environmental exposures where
engineering and/or environmental reports would indicate an exposure.

 

The Borrower may use multiple policies to satisfy the Liability requirements
stated above as long as each carrier used is rated A- IX or better by AM Best
and the insurance program as a whole satisfies all the requirements herein.  No
gaps of coverage between policy layers are acceptable.

 

PPM reserves the right to modify any and all of the requirements above in
accordance with standard practices in the lending industry as these standards
may change from time to time.

 

6

--------------------------------------------------------------------------------